         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 1 of 45 Page ID #:10941



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                     UNITED STATES DISTRICT COURT

                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

                 20 MARCUS GRAY (p/k/a FLAME), et           CASE NO. 2:15-cv-05642-CAS (JCx)
                    al.,
                 21                                         Honorable Christina A. Snyder
                               Plaintiffs,
                 22                                         DEFENDANTS’ REPLY IN
                           v.                               FURTHER SUPPORT OF THEIR
                 23                                         RENEWED MOTION FOR
                    KATHERYN ELIZABETH HUDSON               JUDGMENT AS A MATTER OF
                 24 (p/k/a KATY PERRY), et al.,             LAW OR, ALTERNATIVELY,
                                                            FOR A NEW TRIAL
                 25            Defendants.
                                                            Date:    January 27, 2020
                 26                                         Time:    10:00 a.m.
                                                            Ctrm:    8D—8th Fl., First Street
                 27
                                                            Filed:   July 1, 2014
    Mitchell     28                                         Trial:   July 17, 2019
  Silberberg &
   Knupp LLP
11780345.1
                            DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 2 of 45 Page ID #:10942



                 1                                     TABLE OF CONTENTS
                 2                                                                                                                 Page
                 3 I.    INTRODUCTION ......................................................................................... 10
                 4 II.   THE COURT SHOULD ENTER JUDGMENT AS A MATTER OF
                 5       LAW ON PLAINTIFFS’ COPYRIGHT INFRINGEMENT CLAIM ......... 11

                 6       A.      Plaintiffs Failed To Refute Defendants’ Showing That The
                                 Extrinsic Test Was Not Satisfied As A Matter of Law ...................... 11
                 7
                 8               1.       Plaintiffs’ Challenges To The Jury Instructions Lack Merit .... 11

                 9                        a.       Plaintiffs Ignore The Court’s Proper Jury Instruction
                                                   To Filter Out And Extract Unprotectable Expression .... 11
                 10
                 11                       b.       Plaintiffs’ Attack On The Court’s Jury Instruction On
                                                   The Thin Copyright Doctrine And The Requisite
                 12                                Proof Of Virtually Identical Copying Must Fail ............ 12
                 13
                                 2.       Plaintiffs Cannot Escape Dr. Decker’s Admissions
                 14                       Establishing That All Of The Similarities Between “Joyful
                                          Noise” And “Dark Horse” Are Common ................................. 15
                 15
                 16              3.       There Is No Virtually Identical “Combination Of
                                          Unprotectable Expression,” As Dr. Decker Admitted
                 17                       Multiple Differences Between The Ostinatos .......................... 19
                 18
                                 4.       The Extrinsic Test And The Thin Copyright Doctrine,
                 19                       Properly Applied, Mandate Judgment For Defendants ............ 19
                 20      B.      The Intrinsic Test Also Mandates Judgment For Defendants ............ 20
                 21
                         C.      Plaintiffs’ Opposition Fails To Rebut Defendants’ Showing That
                 22              No Sufficient Evidentiary Basis Exists To Support Any Finding
                 23              Of Widespread Dissemination Of “Joyful Noise” .............................. 21

                 24              1.       Plaintiffs Ignore The Evidence Presented At Trial Proving
                                          That The Views Of “Joyful Noise” On YouTube And
                 25                       Myspace Were De Minimis In The Context Of Online
                 26                       Music ........................................................................................ 22
                 27              2.       No Amount Of Overstatement Can Raise Plaintiffs’ Other
    Mitchell     28                       “Dissemination” Evidence To The Level Of Widespread ....... 24
  Silberberg &
   Knupp LLP
                                                                           2
11780345.1
                              DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 3 of 45 Page ID #:10943



                 1                   3.     Plaintiffs Concede That Defendants Did Not Avail
                 2                          Themselves Of The Opportunity To Hear “Joyful Noise” ....... 25

                 3           D.      Plaintiffs’ Inability To Overcome Defendants’ Evidence Of
                                     Independent Creation Compels Judgment As A Matter Of Law........ 25
                 4
                 5                   1.     Walter And Gottwald Were Corroborated And Unrebutted .... 26

                 6                   2.     Plaintiffs’ Contention That Walter And Gottwald’s
                                            Testimony Should Be Disregarded Is Contrary To Law .......... 27
                 7
                 8           E.      No Legally Sufficient Evidentiary Basis Supports The Jury’s
                                     Finding That “Joyful Noise” Is A Joint Work .................................... 30
                 9
                             F.      No Legally Sufficient Evidentiary Basis Supports The Jury’s
                 10
                                     Finding Of Liability Against Multiple Defendants............................. 31
                 11
                      III.   PLAINTIFFS’ OPPOSTION FAILS TO OFFER ANY COUNTER TO
                 12          DEFENDANTS’ APPORTIONMENT POSITION ..................................... 33
                 13
                      IV.    PLAINTIFFS MISAPPREHEND THE LAW ON OVERHEAD ................ 36
                 14
                      V.     PLAINTIFFS HAVE FAILED TO SHOW THAT, IN THE
                 15          ALTERNATIVE, A NEW TRIAL SHOULD NOT BE GRANTED .......... 37
                 16
                             A.      Plaintiffs Distort And Unnecessarily Limit The Rule 59 Standard .... 37
                 17
                             B.      Plaintiffs Fail To Rebut Defendants’ Showing That The Jury’s
                 18                  Verdict Was Against The Clear Weight Of The Evidence ................. 38
                 19
                             C.      Plaintiffs’ Effort To Avoid The Consequences Of Their Counsel’s
                 20                  And Witness’ Repeated Misconduct Is Unavailing ............................ 39
                 21                  1.     Dr. Decker’s Testimony Regarding “Musical Borrowing”
                 22                         Was Improper And Prejudicial ................................................. 39
                 23                  2.     Dr. Decker’s Testimony Regarding The Intrinsic Test Was
                 24                         Improper And Prejudicial ......................................................... 41

                 25                  3.     “Striking Similarity” Testimony In Contravention Of The
                                            Court’s Order Was Improper And Prejudicial.......................... 42
                 26
                 27                  4.     Plaintiffs’ Counsel’s Statements Regarding The Relief
                                            Sought By Plaintiffs Were False And Highly Prejudicial ........ 43
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                        3
11780345.1
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 4 of 45 Page ID #:10944



                 1 VI.   CONCLUSION ............................................................................................. 44
                 2
                 3
                 4
                 5
                 6
                 7
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                         4
11780345.1
                            DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 5 of 45 Page ID #:10945



                  1                                       TABLE OF AUTHORITIES
                  2                                                        CASES
                  3 Aalmuhammed v. Lee,
                  4    202 F.3d 1227 (9th Cir. 2000) ............................................................................ 30

                  5 Adobe Sys. Inc. v. Blue Source Grp., Inc.,
                      125 F. Supp. 3d 945 (N.D. Cal. 2015)................................................................ 32
                  6
                  7 Aguilar v. Int’l Longshoremen’s Union Local No. 10,
                      966 F.2d 443 (9th Cir. 1992) .............................................................................. 40
                  8
                    Anderson v. Liberty Lobby, Inc.,
                  9
                      477 U.S. 242 (1986) ........................................................................................... 28
                 10
                    Angle v. Sky Chief, Inc.,
                 11   535 F.2d 492 (9th Cir. 1976) .............................................................................. 38
                 12
                    Anheuser-Busch, Inc. v. Nat. Beverage Distribs.,
                 13   69 F.3d 337 (9th Cir. 1995) ................................................................................ 40
                 14 Apple Computer, Inc. v. Microsoft Corp.,
                 15   35 F.3d 1435 (9th Cir. 1994) ........................................................................ 13, 20
                 16 Art Attacks Ink, LLC v. MGA Entm’t Inc.,
                       581 F.3d 1138 (9th Cir. 2009) ............................................................................ 21
                 17
                 18 Burgin v. Lahaye,
                       399 F. App’x 464 (11th Cir. 2010) ..................................................................... 27
                 19
                 20 Calhoun v. Lillenas Publ’g,
                       298 F.3d 1228 (11th Cir. 2002) .................................................................... 27, 29
                 21
                    Cones v. Cty. of Los Angeles,
                 22    2016 WL 7438817 (C.D. Cal. Sept. 28, 2016) ................................................... 41
                 23
                    Cosmos Jewelry, Ltd. v. Po Sun Hon Co.,
                 24    2006 WL 5105219 (C.D. Cal. Apr. 5, 2006) ...................................................... 29
                 25 Darrell v. Joe Morris Music Co.,
                 26   113 F.2d 80 (2d Cir. 1940) (per curiam) ............................................................ 14
                 27 Erickson v. Blake,
    Mitchell     28    839 F. Supp. 2d 1132 (D. Or. 2012) ................................................................... 15
  Silberberg &
   Knupp LLP
                                                                              5
11780345.1
                                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 6 of 45 Page ID #:10946



                  1                                      TABLE OF AUTHORITIES
                  2                                            (continued)

                  3 Ets-Hokin v. Skyy Spirits, Inc.,
                       323 F.3d 763 (9th Cir. 2003) .............................................................................. 14
                  4
                  5 Experience Hendrix L.L.C. v. Hendrixlicensing.com,
                       762 F.3d 829 (9th Cir. 2014) .............................................................................. 37
                  6
                    Fahmy v. Live Nation Entm’t, Inc.,
                  7
                       2015 WL 3617040 (C.D. Cal. June 8, 2015)...................................................... 33
                  8
                    Folkens v. Wyland,
                  9    2002 WL 1677708 (N.D. Cal. July 22, 2002) .............................................. 36, 37
                 10
                    Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc.,
                 11    772 F.2d 505 (9th Cir. 1985) .............................................................................. 36
                 12 Funky Films, Inc. v. Time Warner Entm’t Co., L.P.,
                 13   462 F.3d 1072 (9th Cir. 2006) ............................................................................ 41

                 14 Gant v. Vanderpool,
                      350 F. App’x 181 (9th Cir. 2009) ....................................................................... 40
                 15
                 16 GN Resound A/S v. Callpod, Inc.,
                      2013 WL 1190651 (N.D. Cal. 2013) .................................................................. 24
                 17
                    Granite Music Corp. v. United Artists Corp.,
                 18
                      532 F.2d 718 (9th Cir. 1976) ........................................................................ 18, 25
                 19
                    Hall v. Mortgage Inv’rs Grp.,
                 20   2011 WL 4374995 (E.D. Cal. Sept. 19, 2011) ................................................... 24
                 21
                    Hall v. Swift,
                 22   2019 WL 6608746 (9th Cir. Dec. 5, 2019) ........................................................ 12
                 23 Hall v. Swift,
                 24   782 F. App’x 639 (9th Cir. 2019) ....................................................................... 12
                 25 Hunt v. Rios,
                 26   690 F. App’x 476 (9th Cir. 2017) ....................................................................... 44

                 27 Jerden v. Amstutz,
                       430 F.3d 1231 (9th Cir. 2005) ............................................................................ 37
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                             6
11780345.1
                                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 7 of 45 Page ID #:10947



                  1                                       TABLE OF AUTHORITIES
                  2                                             (continued)

                  3 Kamar Int’l, Inc. v. Russ Berrie & Co.,
                        752 F.2d 1326 (9th Cir. 1984) ............................................................................ 36
                  4
                  5 Kaseberg v. Conaco, LLC,
                        260 F. Supp. 3d 1229 (S.D. Cal. 2017) .............................................................. 14
                  6
                    Landes Const. Co. v. Royal Bank of Canada,
                  7
                        833 F.2d 1365 (9th Cir. 1987) ............................................................................ 38
                  8
                    Lillie v. ManTech Int’l. Corp.,
                  9     2019 WL 3387732 (C.D. Cal. July 26, 2019) .................................................... 27
                 10
                    Marya v. Warner/Chappell Music, Inc.,
                 11     131 F. Supp. 3d 975 (C.D. Cal. 2015) ................................................................ 30
                 12 Mattel, Inc. v. MGA Entm’t, Inc.,
                 13   616 F. 3d 904 (9th Cir. 2010) ............................................................................. 14

                 14 McEuin v. Crown Equip. Corp.,
                       328 F.3d 1028 (9th Cir. 2003) ............................................................................ 27
                 15
                 16 McIntyre v. Old Trapper Smoked Prod., Inc.,
                       1 F.3d 1246 (9th Cir. 1993) ................................................................................ 31
                 17
                    Medina v. Metro. Interpreters & Translators, Inc.,
                 18
                       139 F. Supp. 3d 1170 (S.D. Cal. 2015) .............................................................. 41
                 19
                    Mitchell v. Black & Decker (USA) Inc.,
                 20    6 F. App’x 652 (9th Cir. 2001) ........................................................................... 40
                 21
                    Morrill v. Stefani,
                 22    338 F. Supp. 3d 1051 (C.D. Cal. 2018) .............................................................. 15
                 23 Murphy v. City of Long Beach,
                 24   914 F.2d 183 (9th Cir. 1990) .............................................................................. 39
                 25 Newton v. Diamond,
                 26   204 F. Supp. 2d 1244 (C.D. Cal. 2002) .............................................................. 15

                 27 Nichols v. Universal Pictures Corp.,
                       45 F.2d 119 (2d Cir. 1930) ................................................................................. 14
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                             7
11780345.1
                                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 8 of 45 Page ID #:10948



                  1                                        TABLE OF AUTHORITIES
                  2                                              (continued)

                  3 Reeves v. Sanderson Plumbing Prods., Inc.,
                        530 U.S. 133 (2000) ................................................................... 11, 27, 28, 29, 31
                  4
                  5 Richlin v. Metro-Goldwyn-Mayer Pictures, Inc.,
                        531 F.3d 962 (9th Cir. 2008) .............................................................................. 30
                  6
                    Satava v. Lowry,
                  7
                        323 F.3d 805 (9th Cir. 2003) ...................................................... 11, 12, 13, 15, 20
                  8
                    Settlegoode v. Portland Pub. Sch.,
                  9     371 F.3d 503 (9th Cir. 2004) .............................................................................. 44
                 10
                    Silva v. U.S. Bancorp,
                 11     2011 WL 7096576 (C.D. Cal. Oct. 6, 2011) ...................................................... 24
                 12 Smith v. Jackson,
                 13   84 F.3d 1213 (9th Cir. 1996) .............................................................................. 11

                 14 StrikePoint Trading, LLC v. Sabolyk,
                       528 F. App’x 731 (9th Cir. 2013) ....................................................................... 37
                 15
                 16 Swirsky v. Carey,
                       376 F.3d 841 (9th Cir. 2004) ............................................................ 11, 13, 19, 20
                 17
                    Tennant v. Peoria & Pekin Union Ry.,
                 18
                       321 U.S. 29 (1944) ............................................................................................. 38
                 19
                    Three Boys Music Corp. v. Bolton,
                 20    212 F.3d 477 (9th Cir. 2000) .................................................................. 20, 27, 29
                 21
                    Tortu v. Las Vegas Metro Police Dept.,
                 22    556 F.3d 1075 (9th Cir. 2009) ............................................................................ 38
                 23 United Nat’l Maintenance, Inc. v. San Diego Convention Ctr. Corp,
                 24    Inc.,
                       2012 WL 12845620 (S.D. Cal. Sept. 5, 2012) ................................................... 31
                 25
                 26 Vollrath Co. v. Sammi Corp.,
                       9 F.3d 1455 (9th Cir. 1993) ................................................................................ 27
                 27
                    Williams v. Gaye,
    Mitchell     28    895 F.3d 1106 (9th Cir. 2018) ...................................................................... 13, 32
  Silberberg &
   Knupp LLP
                                                                   8
11780345.1
                                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
         Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 9 of 45 Page ID #:10949



                 1                                           TABLE OF AUTHORITIES
                 2                                                 (continued)

                 3                                                           STATUTES
                 4 17 U.S.C.
                      § 106 ................................................................................................................... 31
                 5    § 501 ............................................................................................................. 31, 33
                 6
                   Fed. R. Civ. P.
                 7    12(b)(6) ............................................................................................................... 12
                 8    50 ............................................................................................................ 11, 21, 37
                      59 ........................................................................................................................ 37
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                    9
11780345.1
                                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 10 of 45 Page ID
                                                  #:10950


                  1 I.      INTRODUCTION 1
                  2         Plaintiffs’ Opposition actually provides further support for Defendants’
                  3 Motion and position that, yes, the jury verdict was indeed a travesty of justice—
                  4 one borne out of the jury’s failure to follow the jury instructions and special verdict
                  5 forms that were carefully and properly given by the Court. The trial record simply
                  6 does not support a finding of copyright infringement; Plaintiffs’ contention that
                  7 Defendants’ view of this verdict disparages the Court is baseless.
                  8         In fact, Defendants’ Motion is in total lockstep with the Court’s instructions,
                  9 whereas Plaintiffs’ submission is not. Plaintiffs sarcastically denigrate the Court’s
                 10 instructions as crafted by Defendants, challenge them as wrong, or ignore them
                 11 entirely. Plaintiffs also misstate the law on several issues, including on the
                 12 extrinsic test, ignore large swaths of dispositive, unrebutted evidence, particularly
                 13 the evidence demonstrating deficiencies of their access proof, and fail to address
                 14 many of Defendants’ arguments. In these ways, Plaintiffs have conceded many of
                 15 Defendants’ positions, while simultaneously revealing that they have no true
                 16 answers to plug the holes in their evidence.
                 17         No amount of rhetoric can alter the evidentiary trial record, or how that
                 18 record should have been measured under the proper burdens of proof and legal
                 19 standards for access and substantial similarity consistent with the instructions
                 20 given. There is only one outcome that comports with the legal standards applied to
                 21 this trial record 2: no copyright infringement was proved by Plaintiffs as a matter of
                 22 law.
                 23
                 24
                 25
                    1
                      Defendants’ Opening Brief (Dkt. 485, the “Mtn.”) defines the capitalized terms
                 26 used  herein.
                 27 2 Plaintiffs’ contention that Defendants are simply rehashing their summary
                    judgment arguments is patently incorrect: this motion addresses the trial evidence,
    Mitchell     28 (and lack thereof), not the record on summary judgment.
  Silberberg &
   Knupp LLP
                                                               10
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 11 of 45 Page ID
                                                  #:10951


                  1 II.     THE COURT SHOULD ENTER JUDGMENT AS A MATTER OF 3
                            LAW ON PLAINTIFFS’ COPYRIGHT INFRINGEMENT CLAIM
                  2         A.  Plaintiffs Failed To Refute Defendants’ Showing That The
                  3             Extrinsic Test Was Not Satisfied As A Matter of Law
                                   1.     Plaintiffs’ Challenges To The Jury Instructions Lack Merit
                  4
                            In their Opposition (the “Opp.”), Plaintiffs either ignore or challenge the
                  5
                      Court’s proper jury instructions as to the extrinsic test and the thin copyright
                  6
                      doctrine. This is a critical point, as it is tantamount to a concession by Plaintiffs
                  7
                      that no reasonable jury following those instructions could have found for them.
                  8
                                          a.     Plaintiffs Ignore The Court’s Proper Jury Instruction
                  9                              To Filter Out And Extract Unprotectable Expression
                 10         Plaintiffs ignore core elements of the extrinsic test which this Court correctly
                 11 instructed the jury to follow. Dkt. 441, Jury Instr. 37. The test “requires breaking
                 12 the [plaintiff’s and defendant’s] works ‘down into their constituent elements’”
                 13 (Swirsky v. Carey, 376 F.3d 841, 845 (9th Cir. 2004)) and it is then “essential” to
                 14 extract the unprotected material before comparing the two works. Id. Plaintiffs fail
                 15 to acknowledge another key tenet: “common or trite” musical elements are not
                 16 protected, Smith v. Jackson, 84 F.3d 1213, 1216 n.3 (9th Cir. 1996), and must be
                 17 excluded unless they “are numerous enough and their selection and arrangement
                 18 original enough that their combination constitutes an original work of authorship.”
                 19 Satava v. Lowry, 323 F.3d 805, 811 (9th Cir. 2003); Dkt. 441, Jury Instr. 34. That
                 20 Plaintiffs seek to avoid the application of these principles is telling, and shows they
                 21 know their music case falls apart under proper scrutiny.
                 22         Showing exactly how desperate Plaintiffs are to prevent such scrutiny by this
                 23 Court, Plaintiffs seized upon an inapplicable and now superseded holding in the
                 24   3
                      Plaintiffs’ effort to challenge Defendants’ accurate recitation of the legal standard
                 25 governing Rule 50(b) motions on the ground that Defendants rely, in part, on cases
                    from outside of the Ninth Circuit is unavailing. Opp., p. 2. There is no conflict
                 26 between these authorities and the Ninth Circuit, and Plaintiffs’ attempt to create an
                    imaginary circuit split or otherwise muddy the standard should be disregarded.
                 27 Indeed, it is Plaintiffs who misrepresent the legal standard by, among other things,
                    proffering a tortured interpretation of the Supreme Court’s decision in Reeves v.
    Mitchell     28 Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000). See infra, pp. 27-29.
  Silberberg &
   Knupp LLP
                                                                 11
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 12 of 45 Page ID
                                                  #:10952


                  1 unpublished decision Hall v. Swift, 782 F. App’x 639 (9th Cir. 2019) to contend
                  2 that this Court is precluded from finding that any musical elements in “Joyful
                  3 Noise” are unprotectable. That is simply not the law, and the Ninth Circuit’s swift
                  4 change of the portion of its decision Plaintiffs cited signals exactly the opposite:
                  5 Courts are gatekeepers and there can be no such blanket prohibition. 4
                  6         Hall is also procedurally distinguishable. The district court had dismissed a
                  7 complaint alleging lyric infringement at the Rule 12(b)(6) stage, after taking
                  8 judicial notice of certain third-party works. The Ninth Circuit reversed and
                  9 remanded, holding that the judicially noticed materials did not establish that the
                 10 plaintiff’s lyrics were unoriginal as a matter of law. Here, by contrast, Defendants
                 11 are not in any pre-discovery pleading stage, but seek judgment based upon the
                 12 admissions at trial of Plaintiffs’ expert Dr. Decker. The Hall decision does not in
                 13 any way change the extrinsic test and is completely irrelevant to this motion.
                 14                      b.     Plaintiffs’ Attack On The Court’s Jury Instruction
                                                On The Thin Copyright Doctrine And The Requisite
                 15                             Proof Of Virtually Identical Copying Must Fail
                 16         As this Court recognized by including a “thin copyright” instruction, Dkt.
                 17 441, Jury Instr. 34, even if a combination of commonplace elements is entitled to
                 18 protection, it receives, at most, a “thin copyright that protects against only virtually
                 19 identical copying.” Satava, 323 F.3d at 812. Clearly cognizant that this doctrine
                 20 signals a death knell to their case, Plaintiffs spend substantial portions of their
                 21 Opposition attacking the Court’s proper thin copyright instruction. Plaintiffs go so
                 22 far as to invent a fictitious legal rule to try to demote musical compositions to
                 23 second class citizenship among copyrighted works, proclaiming that “thin
                 24 copyright protection does not apply to musical compositions.” Opp., p. 16. There is
                 25 no such rule; instead, as this Court already recognized, the limiting doctrine of thin
                 26 copyright must be applied to a musical phrase—just like any other type of work—
                 27   4
                      The portions of Hall which Plaintiffs rely on were deleted from the opinion by
    Mitchell     28 the Ninth Circuit. See Hall v. Swift, 2019 WL 6608746 (9th Cir. Dec. 5, 2019).
  Silberberg &
   Knupp LLP
                                                                12
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 13 of 45 Page ID
                                                  #:10953


                  1 that is comprised of a small number of commonplace and unprotectable elements.
                  2         Of course, Plaintiffs can provide no citations to appellate authority that
                  3 stands for their proposition that the thin copyright doctrine does not apply to
                  4 music. Citing Williams v. Gaye, 895 F.3d 1106 (9th Cir. 2018) and Swirsky v.
                  5 Carey, 376 F.3d 841 (9th Cir. 2004), Plaintiffs mislead as to their holdings;
                  6 Williams provides no support for Plaintiffs’ position, 5 and Swirsky directly
                  7 contradicts it. In Swirsky, the Ninth Circuit held “substantial similarity can be
                  8 found in a combination of elements, even if those elements are individually
                  9 unprotected.” 376 F.3d at 848 (citing Satava, 323 F.3d at 811; Apple Computer,
                 10 Inc. v. Microsoft Corp., 35 F.3d 1435, 1445 (9th Cir. 1994)). By citing Satava and
                 11 Apple Computer 6—the seminal Ninth Circuit decisions enunciating the limiting
                 12 thin copyright doctrine—the Swirsky court thus embraced it in the music context.
                 13         Music is entitled to no lesser status than other works when it comes to the
                 14 application of the thin copyright doctrine, applied in the context in which it was
                 15 intended. Although creative works such as plays, dolls, photographs, jokes and
                 16 musical compositions in their entireties often may be entitled to broad copyright
                 17 protection, when the allegedly infringed portion of such a work merely constitutes
                 18 a combination of a small number of commonplace or clichéd elements, that
                 19 combination is entitled, at most, to a thin copyright. For example, while paintings
                 20 often may be entitled to broad copyright protection, “[i]f there’s only a narrow
                 21 range of expression (for example, there are only so many ways to paint a red
                 22 bouncy ball on blank canvas), then copyright protection is ‘thin’ and a work must
                 23   5
                        As Defendants explained, the Williams court declined to apply the thin copyright
                 24   doctrine to an entire musical composition. That is an entirely different matter, and
                      this holding in no way stands for the proposition that the thin copyright doctrine
                 25   does not apply to a specific phrase of a musical composition which is concededly
                      comprised of a combination of a few commonplace elements. Mtn., p. 19 n.8.
                      6
                 26     Satava, 323 F.3d at 812 (“Satava’s copyright on these original elements (or their
                      combination) is ‘thin’”); Apple Computer, 35 F.3d at 1442 (“considering . . . the
                 27   limited number of ways that the basic ideas of the Apple GUI can be expressed
                      differently, we conclude that only ‘thin’ protection, against virtually identical
    Mitchell     28   copying, is appropriate.”).
  Silberberg &
   Knupp LLP
                                                               13
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 14 of 45 Page ID
                                                  #:10954


                  1 be ‘virtually identical’ to infringe.” Mattel, Inc. v. MGA Entm’t, Inc., 616 F. 3d
                  2 904, 914 (9th Cir. 2010). Similarly, while many photographs may be entitled to a
                  3 broad copyright, there is only thin copyright protection for advertising photographs
                  4 of a blue vodka bottle, given the limited range of possible ways to take such a
                  5 photograph. Ets-Hokin v. Skyy Spirits, Inc., 323 F.3d 763, 766 (9th Cir. 2003); see
                  6 also Nichols v. Universal Pictures Corp., 45 F.2d 119, 121-23 (2d Cir. 1930) (thin
                  7 copyright for characters and events in a play about a young couple in love with
                  8 disapproving fathers) (cited in Ets-Hokin); Kaseberg v. Conaco, LLC, 260 F. Supp.
                  9 3d 1229, 1245 (S.D. Cal. 2017) (thin copyright for jokes based on topical subjects).
                 10         As the Ninth Circuit explained in holding the expression of a “young, female
                 11 fashion doll with exaggerated proportions” was only entitled to a thin copyright:
                 12            It’s true that there’s a broad range of expression for bodies with
                 13            exaggerated features…But…[d]olls depicting young, fashion-
                 14            forward females have to have somewhat idealized proportions-
                 15            which means slightly larger heads, eyes and lips; slightly smaller
                 16            noses and waists; and slightly longer limbs than those that appear
                 17            routinely in nature. But these features can be exaggerated only so
                 18            much.... The expression of an attractive young, female fashion
                 19            doll with exaggerated proportions is thus highly constrained.
                 20 Mattel, Inc., 616 F. 3d at 915 (emphasis added).
                 21         Similarly, in music, notwithstanding Plaintiffs’ speculation that a large
                 22 number of combinations of pitches are hypothetically possible (Opp., p. 6 n.3),
                 23 “only a few are pleasing; and much fewer still suit the infantile demands of the
                 24 popular ear.” Darrell v. Joe Morris Music Co., 113 F.2d 80, 80 (2d Cir. 1940) (per
                 25 curiam). 7 Thus, “[i]n assessing originality, courts must be ‘mindful of the limited
                 26 number of notes and chords available to composers and the resulting fact that
                 27   7
                     Plaintiffs speculate (p. 6 n.3) that there are 5,764,801 “potential sequences” for an
    Mitchell     28 eight-note melody. This assertion has no evidentiary basis in the trial record.
  Silberberg &
   Knupp LLP
                                                               14
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 15 of 45 Page ID
                                                  #:10955


                  1 common themes frequently appear in various compositions, especially in popular
                  2 music.’” Newton v. Diamond, 204 F. Supp. 2d 1244, 1253 (C.D. Cal. 2002).
                  3         Based upon this well-established precedent, the district court in Erickson v.
                  4 Blake, 839 F. Supp. 2d 1132, 1139 (D. Or. 2012), had no problem correctly
                  5 holding that a musical composition based on the number pi was only entitled to
                  6 thin copyright protection. The Erickson court held:
                  7            Despite the added difficulty of analytically dissecting musical
                  8            works, however, it is clear that any substantial similarity between
                  9            [the works] is based on non-protectable elements. Thus the scope
                 10            of Mr. Erickson’s copyright, at least vis-à-vis Mr. Blake’s work,
                 11            is “thin.”
                 12 Id.; see also Morrill v. Stefani, 338 F. Supp. 3d 1051, 1061 (C.D. Cal. 2018)
                 13 (combination of multiple unprotectable “basic musical devices” held insufficient to
                 14 survive the defendants’ summary judgment motion: “there is not such a great
                 15 overlap to conclude both songs are substantially similar”) (citing Satava, 323 F.3d
                 16 at 811). Based on the admissions of Dr. Decker (discussed in Defendants’ Opening
                 17 Brief and further infra), the same analysis applies here.
                 18               2.        Plaintiffs Cannot Escape Dr. Decker’s Admissions
                                            Establishing That All Of The Similarities Between “Joyful
                 19                         Noise” And “Dark Horse” Are Common
                 20         At trial, Plaintiffs proffered seven purported similarities between “Joyful
                 21 Noise” and “Dark Horse.” 8 Dr. Decker admitted each of these alleged similarities
                 22 is commonplace and unremarkable. Mtn., pp. 21-24. Critically, Plaintiffs do not,
                 23 and cannot, dispute that Dr. Decker admitted at trial that “[a]ny single one of those
                 24 would not have been enough” 9 and that “[i]t’s the combination of them” that was
                 25   8
                      WD, Ex. 6, p. 1165 ll. 12-17 (“And Dr. Decker . . . identified these seven
                    elements   of the two songs that he found to be substantially similar; the descending
                 26 ostinato, the phrase length, the rhythm, the pitch content, the overlapping musical
                    domain,
                 27 9         the [timbre], the texture.”) (emphasis added).
                      Plaintiffs absurdly try to walk back this concession by asserting that Dr. Decker
    Mitchell     28 was merely testifying that “the rigors of musicology required multiple similar
  Silberberg &
   Knupp LLP
                                                                                             (…continued)
                                                               15
11780345.1
                              DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 16 of 45 Page ID
                                                  #:10956


                  1 purportedly significant. WD, Ex. 3, p. 524 ll. 9-23.
                  2         Instead, Plaintiffs attempt to confuse matters by arguing for the first time in
                  3 the Opposition that there are nine similarities between “Joyful Noise” and “Dark
                  4 Horse.” However, one of these nine is “a rhythm of eighth notes”—which
                  5 Plaintiffs did not even assert at trial to constitute a similarity. 10 The other purported
                  6 similarities which Plaintiffs claim to exist in the Opposition are the same ones
                  7 Plaintiffs asserted at trial, now organized and described slightly differently.
                  8 Defendants will again demonstrate how Dr. Decker admitted each of the purported
                  9 similarities, as described by Plaintiffs in their Opposition, is unprotectable:
                 10         1. “A melody built on the minor mode.” Plaintiffs concede that this is
                 11 common. Opp., p. 12.
                 12         2. “A phrase length of eight notes.” Dr. Decker admitted that “[i]t’s
                 13 characteristic for a phrase like this to last for eight beats,” WD, Ex. 3, p. 448 ll. 3-
                 14 9, and Plaintiffs admit this is “not particularly rare,” and common. Opp., p. 12.
                 15         3. “A pitch sequence beginning with ‘3, 3, 3, 3, 2, 2.’” Plaintiffs do not
                 16 dispute that “Merrily We Roll Along” and “Jolly Old St. Nicholas” also contain
                 17 this pitch sequence. WD, Ex. 5, pp. 904 l. 7-905 1. 17; 907 l. 17-908 l. 4. It was
                 18 also undisputed that this pitch sequence is a “universal,” basic exercise that
                 19 children are taught when they are learning to play a musical instrument. Id., pp.
                 20 908 l. 16-909 l. 22. 11 This is unsurprising, given Dr. Decker’s admissions that the
                 21 (…continued)
                    elements.” Opp., p. 8. However, the extrinsic test demands identification, by
                 22 specific element. Dr. Decker was testifying as an expert musicologist required to
                    dissect the elements in common, specifically. Any non-expert opinions that he may
                 23 have had about the significance of the similarities in any capacity other than as an
                    expert musicologist are irrelevant and improper.
                 24 10
                       Dr. Decker never testified that the rhythm of “Joyful Noise” is comprised of
                 25 eighth  notes. To the contrary, he testified that he could not determine whether the
                    rhythm was half, quarter, or eighth notes. WD, Ex. 3, pp. 508 l. 6-509 l. 1.
                 26 11 Plaintiffs misrepresent Dr. Ferrara’s testimony regarding this pitch sequence.
                    Opp., p. 11. What Dr. Ferrara testified to, and which Dr. Decker did not dispute,
                 27 was that these pitches “represent a musical building block” in the form of “simply
                    repeating notes on a descending scale” which is a “standard practice [exercise] for
    Mitchell     28 how beginners learn to play instruments.” WD, Ex. 5, p. 939, ll. 16-25.
  Silberberg &
   Knupp LLP
                                                                16
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 17 of 45 Page ID
                                                  #:10957


                  1 piano keys on which these pitches are played (C and B) are two white keys next to
                  2 each other that are not hard to play, and relatively simple to hit. Id., Ex. 3, p. 494 ll.
                  3 1-7; 516 ll. 1-14. Plaintiffs also cannot escape from Dr. Decker’s testimony that
                  4 repeating scale degree 3 is simply a technique which composers use to “build[] up
                  5 tension that wants to be released and it’s released to two.” Id., p. 451 ll. 22-23. 12
                  6         Plaintiffs strain to distinguish the prior art (Opp., pp. 10-11), but they cannot
                  7 dispute that all of this prior art contains the same “3, 3, 3, 3, 2, 2” pitch sequence.
                  8 Instead, Plaintiffs contend that this prior art contains other purported differences
                  9 between “Joyful Noise” and “Dark Horse.” However, these other alleged
                 10 differences do not change the fact that the “3, 3, 3, 3, 2, 2” sequence, the admitted
                 11 “bedrock” of Plaintiffs’ substantial similarity claim, is unprotectable.
                 12         4. “A similar resolution to both phrases.” It was undisputed at trial (and in
                 13 the Opposition) that “Love Me Or Hate Me” (co-written by Gottwald),
                 14 “Brainchild” and “Choosing Life,” which were all released prior to “Joyful Noise,”
                 15 also contain the repeating scale degrees 3, 2, 1, 5. WD, Ex. 5, p. 884 ll. 8-20; 886
                 16 ll. 12-24. Plaintiffs also concede that Ostinato 1, which Plaintiffs concede is not
                 17 infringing, contains the same descent from 3 to 2 to 1. Id., Ex. 3, pp. 496 l. 9-497 l.
                 18 6. This conclusively refutes Dr. Decker’s testimony that he purportedly had “not
                 19 seen another, a third piece that descends in the way these two do.” Opp., p. 9.
                 20         Critically, Plaintiffs cannot escape Dr. Decker’s concessions that “scale
                 21 degrees have tendencies,” in that “3 wants to go down to 2” and “2 desperately
                 22 wants to go to 1” because “1 is our home note.” WD, Ex. 3, pp. 443 l. 24-444 l.14;
                 23 450 ll. 18-22. Plaintiffs try to walk back this admission as merely “explaining,
                 24 generally, to a lay audience what scale degrees represent” (Opp., p. 9 n.5), but this
                 25 testimony is a slam dunk concession as to how commonplace and natural it is for
                 26
                      12
                 27    Given the many admissions as to the commonplace, universal use of “3, 3, 3, 3,
                    2, 2”, the prior art with respect to this sequence was hardly limited to “one
    Mitchell     28 Christmas carol and one children’s song,” as Plaintiffs wrongly claim. Opp., p. 15.
  Silberberg &
   Knupp LLP
                                                                17
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 18 of 45 Page ID
                                                  #:10958


                  1 anyone creating music to write that descending pattern exactly that way based
                  2 simply upon the inherent nature of the resolve downward. Plaintiffs’ revisionist
                  3 explanation is absurd and does not bear the slightest scrutiny. See Granite Music
                  4 Corp. v. United Artists Corp., 532 F.2d 718, 720-21 (9th Cir. 1976) (describing
                  5 similar descending sequence—A G F C, which in the key of F Major is the same 3
                  6 2 1 5 sequence present in Ostinato #1—as a “four note ‘building block’”).
                  7         5. “A rhythm of eighth notes.” Plaintiffs concede this is common. Id., p. 12.
                  8         6. “A square and even rhythm.” Dr. Decker admitted that evenly spaced
                  9 notes are a “relatively simple rhythmic choice” that “no composer’s entitled to
                 10 monopolize.” WD, Ex. 3, p. 507 ll. 12-23; 516 ll. 18-20. It was also undisputed that
                 11 “Love Me Or Hate Me,” “Merrily We Roll Along,” and “Jolly Old St. Nicolas”
                 12 contain evenly spaced notes. Id., Ex. 5, pp. 904 l. 7-905 l. 17; 907 l. 17-908 l. 4;
                 13 913 l. 8-914 l. 11.
                 14         7. Use of an ostinato. Plaintiffs concede ostinatos are common (Opp., p. 12)
                 15 and Dr. Decker acknowledged that their use is not protectable since countless
                 16 musical works have contained ostinatos. WD, Ex. 3, pp. 506 l. 14-507 l. 7.
                 17         8. “The timbre of the instrumentation.” Dr. Decker admitted that the timbres
                 18 of the songs are “not identical,” Id., pp. 452 l. 21-453 l. 19, and that a pingy
                 19 synthesized timbre cannot be monopolized. Id., pp. 516 l. 21-517 l. 4. Plaintiffs
                 20 concede a pingy, synthesized timbre is common. Opp., p. 12.
                 21         9. “Empty and sparse texture.” Dr. Decker did not dispute that “Love Me Or
                 22 Hate Me” contains an ostinato with a sparse texture. Moreover, Plaintiffs fail to
                 23 controvert that unrebutted testimony from Dr. Ferrara established that sparse
                 24 texture is commonplace. Mtn., p. 24 (citing WD, Ex. 5, pp. 912 l. 15-913 l. 7.)
                 25         Because Plaintiffs cannot dispute any of these admissions establishing the
                 26 unprotectable nature of each of the musical elements at issue, they instead spend
                 27 pages purporting to summarize Dr. Decker’s testimony in which he describes these
    Mitchell     28 elements in vague and meaningless terms such as “distinctive,” “significant,”
  Silberberg &
   Knupp LLP
                                                               18
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 19 of 45 Page ID
                                                  #:10959


                  1 “noteworthy” and “kind of cool.” Opp., pp. 9-12. 13 However, none of these terms
                  2 make the common elements protectable expression, and none of this subjective
                  3 rhetoric alters the blatant admissions that these elements are commonplace. 14
                  4               3.     There Is No Virtually Identical “Combination Of
                                         Unprotectable Expression,” As Dr. Decker Admitted
                  5                      Multiple Differences Between The Ostinatos

                  6        On pages 24-25 of their Opening Brief, Defendants set forth Dr. Decker’s

                  7 admissions of the many differences between the ostinato in “Joyful Noise” and
                  8 Ostinato 2 in “Dark Horse.” In their Opposition (p. 13), Plaintiffs do not attempt to
                  9 refute the existence of any of these differences, and instead, merely attempt to self-
                                                                                    15
                 10 servingly argue these differences are purportedly unimportant. Accordingly, it is
                 11 undisputed that the ostinatos at issue are not identical.
                                4.     The Extrinsic Test And The Thin Copyright Doctrine,
                 12                    Properly Applied, Mandate Judgment For Defendants
                 13         As demonstrated above, Plaintiffs’ Opposition fails to change the following
                 14 facts borne of Dr. Decker’s admissions: (1) it is undisputed that there are only
                 15 commonplace elements in common between the two ostinatos and (2) there is no
                 16 “virtually identical” combination in the ostinatos.
                 17
                      13
                 18      Although Plaintiffs strain in their Opposition to assert the purported existence of
                      harmonic similarities between “Joyful Noise” and “Dark Horse,” they cannot
                 19   escape from Dr. Decker’s unequivocal admission that “The harmony is different in
                      Joyful Noise than in Dark Horse.” WD, Ex. 3, p. 504 ll. 13-18.
                 20   14
                         Contrary to Plaintiffs’ assertion (Opp., pp. 14-15), the sheer volume of
                 21   admissions by Dr. Decker as to the commonplace nature of each of the musical
                      similarities at issue—including but far from limited to the “3, 3, 3, 3, 2, 2” pitch
                 22   sequence—distinguishes this case from Swirsky. In Swirsky, there were far fewer
                      admissions as to the unprotectable nature of the similarities at issue, and the Ninth
                 23   Circuit accordingly held that an issue of fact existed as to the extrinsic test that
                      precluded summary judgment. And contrary to Plaintiffs’ characterization, the
                 24   Ninth Circuit nowhere in Swirsky enunciated a rule that “comparing compositions
                      from different genres” is always a “poor measure of whether a musical phrase is
                 25   commonplace” (Opp., pp. 14-15), particularly in a case where (as here) Plaintiffs’
                      and Defendants’ composition are themselves in different genres.
                      15
                 26      Dr. Decker admitted that the seventh and eighth pitches in “Joyful Noise” and
                      “Dark Horse” were “[c]ertainly” “different,” but attempted to minimize those
                 27   differences with a nonsensical statement that the ostinatos adopted the same
                      “strategies” for the seventh and eighth pitches. WD, Ex. 3, p. 459 ll. 1-22. This
    Mitchell     28   subjective testimony is meaningless and does not change his empirical admission.
  Silberberg &
   Knupp LLP
                                                                19
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 20 of 45 Page ID
                                                  #:10960


                  1         Based on those admissions, and properly applying the extrinsic test as set
                  2 forth in the instructions, all of the unprotectable elements in “Dark Horse” and
                  3 “Joyful Noise” must be extracted before the works are compared. Dkt. 441, Jury
                  4 Instr. 37; Mtn., p. 25. Since all of the elements at issue are concededly and
                  5 indisputably commonplace and unremarkable, nothing remains between the
                  6 ostinatos at issue other than differences. Id., p. 26. 16
                  7         Of course, even if the “combination” of elements in the “Joyful Noise”
                  8 ostinato were entitled to copyright protection—and it is not—pursuant to this
                  9 Court’s proper jury instructions, it constitutes at best a thin copyright. Dkt. 441,
                 10 Jury Instr. 34. 17 Because this ostinato is admittedly and indisputably not virtually
                 11 identical to Ostinato 2 in “Dark Horse,” the extrinsic test cannot be satisfied as a
                 12 matter of law pursuant to the thin copyright doctrine. 18
                 13         B.      The Intrinsic Test Also Mandates Judgment For Defendants
                 14         As explained in Defendants’ Opening Brief (Mtn., p. 27), the inquiry stops
                 15 at the extrinsic test as there is no basis for the intrinsic test to be considered. Even
                 16 if there were, the same result must obtain because, in considering that test, as
                 17 Plaintiffs concede, a jury may only compare whether “the total concept and feel of
                 18 ‘Joyful Noise’ and ‘Dark Horse’ are substantially similar in original, protectable
                 19 expression.’” Dkt. 441, Jury Instr. 37 (emphasis added); see, e.g., Apple
                 20
                      16
                 21      Plaintiffs concede that the “bedrock” similarity between the ostinatos at issue is
                      the “3, 3, 3, 3, 2, 2” (or me, me, me, me, re, re) pitch sequence on evenly spaced
                 22   notes. Opp., p. 15. Given the voluminous admissions of Dr. Decker set forth supra,
                      this simple pattern is unprotectable by itself or in purported “combination” with the
                 23   other claimed similarities, which are equally basic, simplistic and unprotectable.
                      17
                 24      Plaintiffs cite Three Boys Music Corp. v. Bolton, 212 F.3d 477 (9th Cir. 2000),
                      in wrongly arguing the contrary. However, Three Boys predates both the Ninth
                 25   Circuit’s seminal decision on the thin copyright in Satava, as well as the Ninth
                      Circuit’s application of thin copyright to music in Swirsky. Additionally, there is
                 26   no indication in the opinion that any defendant in Three Boys brought the thin
                      copyright doctrine to the attention of the Court.
                      18
                 27      The alleged combination claim also fails because the elements are not
                      “numerous enough and their selection and arrangement original enough that their
    Mitchell     28   combination constitutes an original work of authorship.” Satava, 323 F.3d at 811.
  Silberberg &
   Knupp LLP
                                                                20
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 21 of 45 Page ID
                                                  #:10961


                  1 Computer, 35 F.3d at 1443 (“Because only those elements of a work that are
                  2 protectable and used without the author’s permission can be compared when it
                  3 comes to the ultimate question of illicit copying, we use analytic dissection to
                  4 determine the scope of copyright protection before works are considered ‘as a
                  5 whole’”) (emphasis added). Since it is undisputed that the works share no
                  6 protectable similarities and that there are many differences between them as a
                  7 whole (Mtn., p. 25 n.13), the intrinsic test resolves in Defendants’ favor as well.
                  8         C.      Plaintiffs’ Opposition Fails To Rebut Defendants’ Showing That
                                    No Sufficient Evidentiary Basis Exists To Support Any Finding
                  9                 Of Widespread Dissemination Of “Joyful Noise”
                 10         Ignoring Defendants’ specific arguments as to why judgment as a matter of
                 11 law should enter based on the lack of access proof at trial, Plaintiffs complain that
                 12 Defendants are “rehash[ing] their arguments [on] summary judgment.” Opp., p. 17.
                 13 Not so. Defendants’ motion is predicated on the trial evidence which differed
                 14 significantly from the record on summary judgment, 19 in particular regarding
                 15 Plaintiffs’ purported view counts of “Joyful Noise” on YouTube and Myspace.
                 16         Plaintiffs bore the burden of proving widespread dissemination—their only
                 17 access theory. Trying to reduce their burden, Plaintiffs press the mantra that
                 18 “Joyful Noise” was “out there in the song universe.” WD, Ex. 6, p. 1167 l. 2. That
                 19 is not the standard: “widespread” is not synonymous with being “out there.”
                 20 Plaintiffs were required to prove that the dissemination of “Joyful Noise” was so
                 21 “widespread” (or “extensive,” “far-reaching” or “sweeping” 20) as to have given
                 22 rise to a “reasonable possibility, not merely a bare possibility,” that Walter or
                 23 Gottwald had the opportunity to hear it. Art Attacks Ink, LLC v. MGA Entm’t Inc.,
                 24 581 F.3d 1138, 1143 (9th Cir. 2009).
                 25
                      19
                 26 is Plaintiffs’ argument that the standard governing Rule 50 and summary judgment
                       the same (Opp., pp. 2, 18) entirely misses the point. The evidence to be assessed
                 27 on
                    20
                        a Rule 50 motion is what was presented at trial; not on summary judgment.
                       See Widespread, Merriam-Webster Thesaurus, https://www.merriam-
    Mitchell     28 webster.com/thesaurus/widespread (last visited Dec. 23, 2019).
  Silberberg &
   Knupp LLP
                                                               21
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 22 of 45 Page ID
                                                  #:10962


                  1         Plaintiffs wholly fail to rebut Defendants’ showing that the meager access
                  2 evidence presented by Plaintiffs at trial could not, in whole or in part, rise to the
                  3 level of widespread dissemination under the prevailing case law to support a
                  4 verdict of access. Mtn., pp. 27-38. Plaintiffs’ few retorts are entirely unavailing.
                  5                1.    Plaintiffs Ignore The Evidence Presented At Trial Proving
                                         That The Views Of “Joyful Noise” On YouTube And
                  6                      Myspace Were De Minimis In The Context Of Online Music
                  7         Like their mantra that “Joyful Noise” was “out there,” Plaintiffs simply
                  8 repeat the number of views of “Joyful Noise” as if that number requires a finding
                  9 of widespread dissemination without any analysis of the context and timeline.
                 10 Again, this is pure sophistry and a clear effort to decrease Plaintiffs’ burden.
                 11 Plaintiffs’ conclusory assertion that “by any measurement, 6 million is a huge
                 12 number—and far greater than other cases finding widespread dissemination”
                 13 (Opp., p. 18 (emphasis added)) is inaccurate and misleading. First, Plaintiffs have
                 14 not described any measure to put those numbers in context, no less any factual or
                 15 legal authority to argue that those numbers are “huge” “by any measurement.”
                 16 Second, there are no cases assessing view counts in the context of the universe of
                 17 the Internet, and thus Plaintiffs have zero legal basis for their bald contention that
                 18 their view counts provide more access than in other cases.
                 19         Merely saying that 6 million is a “huge number” is meaningless and legally
                 20 insufficient. A number is not big or small in a vacuum; its significance depends on
                 21 the context. 6 million may sound like a large number in a vacuum, but in context
                 22 (e.g., number of people residing in China, miles in space 21), it is factually
                 23 infinitesimal. Thus, it was Plaintiffs’ burden to prove with evidence that 3.88
                 24 million views on YouTube or 2.49 million plays on Myspace is widespread in that
                 25 context. They presented no such evidence.
                 26
                 27   21
                       What Is a Light-Year?, NASA Space, https://spaceplace.nasa.gov/light-year/en/
    Mitchell     28 (last updated May 23, 2018).
  Silberberg &
   Knupp LLP
                                                               22
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 23 of 45 Page ID
                                                  #:10963


                  1         In fact, Plaintiffs tacitly concede the opposite by failing to contest the
                  2 veracity of Defendants’ expert evidence. In the Opposition, Plaintiffs do not even
                  3 mention the testimony of Defendants’ experts, because they know that they have
                  4 no way to contest the evidence presented, which demonstrates the fallacy of their
                  5 widespread dissemination theory. By ignoring this evidence, Plaintiffs in essence
                  6 admit it is fatal to their case. 22 Defendants’ experts demonstrated that Plaintiffs’
                  7 view counts were miniscule in the context of the trillions of views/plays that
                  8 YouTube and Myspace received during the same time period. Mtn., pp. 32-33.
                  9 Trillions is “huge” in that context; 6 million is not. It is undisputed that the 6
                 10 million views over approximately 4 years is a miniscule number of views on the
                 11 platforms in question; it cannot be deemed widespread dissemination.
                 12         Plaintiffs also tacitly concede that any user would have had to affirmatively
                 13 search for “Joyful Noise” by title or artist to find it in this mega universe.
                 14 Defendants’ unrebutted expert testimony established as a matter of undisputed fact
                 15 that there was no reasonable opportunity for Walter or Gottwald to have heard
                 16 “Joyful Noise” simply by virtue of the fact that the videos were on the Internet and
                 17 that over 4 years there were approximately 6 million views. Accordingly, that
                 18 evidence was patently insufficient to create a reasonable inference of access. The
                 19 jury’s conclusion that there was widespread dissemination was without factual
                 20 basis, and its further conclusion that there was a reasonable opportunity to have
                 21 heard “Joyful Noise” from this evidence is pure conjecture and speculation.
                 22         In sum, Plaintiffs failed to prove widespread dissemination with their view
                 23 counts, as they offered no evidence as to how those numbers fit into and are to be
                 24   22
                      While Plaintiffs argue that “Joyful Noise” should not be lumped into a universe
                 25 of billions of videos on YouTube (Opp., p. 18), Plaintiffs cannot explain why. This
                    argument also highlights the relevance of search functionalities. That “Joyful
                 26 Noise” was merely one video among billions of other equally available videos on
                    YouTube; that Plaintiffs’ Myspace profile pages were only two among hundreds of
                 27 millions of other equally available profile pages; and that “Joyful Noise” was
                    merely one song among over 50 million equally available songs from over 14
    Mitchell     28 million equally available artists underscores that context is critical.
  Silberberg &
   Knupp LLP
                                                                23
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 24 of 45 Page ID
                                                  #:10964


                  1 measured against the voluminous content on the Internet, or as to the essential
                  2 search mechanisms and functionality tools necessary for finding such content on
                  3 those platforms. Indeed, Plaintiffs’ agenda has been to avoid consideration of the
                  4 reality of dissemination so as to insulate their view counts from any context
                  5 scrutiny. At trial, however, Plaintiffs were confronted with the undisputed evidence
                  6 of context and were unable to rebut it. Then, and now by their silence on this
                  7 motion, Plaintiffs have tacitly conceded that Defendants’ evidence regarding the
                  8 views of “Joyful Noise” being de minimis is factually established without dispute.
                  9 See, e.g., Silva v. U.S. Bancorp, 2011 WL 7096576, at *3 (C.D. Cal. Oct. 6, 2011)
                 10 (“Plaintiff concedes his recordkeeping claim should be dismissed by failing to
                 11 address Defendants’ arguments in his Opposition”).23
                 12         As discussed below, the balance of Plaintiffs’ access evidence does not
                 13 remotely bridge the gap to support a finding of widespread dissemination.
                 14               2.     No Amount Of Overstatement Can Raise Plaintiffs’ Other
                                         “Dissemination” Evidence To The Level Of Widespread
                 15
                 16         Again, Plaintiffs’ Opposition fails to address and respond to Defendants’
                 17 arguments in their Opening Brief as to why Plaintiffs’ other purported access
                 18 evidence fails to rise to level of widespread dissemination. Mtn., pp. 34-38.
                 19         Cognizant that they have no sales evidence, and only a meager amount of
                 20 evidence as to any other dissemination, Plaintiffs offer little more than their
                 21 improper argument that they adduced evidence of “significant sales” by “the fact
                 22 that the song and album charted on various Billboard charts.” Opp., p. 19. Not only
                 23 is this not evidence of sales, this argument violates the Court’s repeated rulings
                 24 that the charts of “Joyful Noise” and Our World Redeemed cannot be proffered as,
                 25   23
                      See also GN Resound A/S v. Callpod, Inc., 2013 WL 1190651, *5 (N.D. Cal.
                 26 2013) (when plaintiff failed to oppose a motion as to a particular issue, “the Court
                    construes as a concession that this claim element [is] not satisf[ied]”); Hall v.
                 27 Mortgage Inv’rs Grp., 2011 WL 4374995, *5 (E.D. Cal. Sept. 19, 2011) (“Plaintiff
                    does not oppose Defendants’ arguments regarding the statute of limitations in his
    Mitchell     28 Opposition. Plaintiff’s failure to oppose . . . serves as a concession[.]”).
  Silberberg &
   Knupp LLP
                                                               24
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 25 of 45 Page ID
                                                  #:10965


                  1 and are not, evidence of sales. Dkt. 403, p. 11 (“[T]he Billboard charts may not be
                  2 introduced for the purpose of establishing that ‘Joyful Noise’ or Our World
                  3 Redeemed experienced commercial success or a high number of sales.”); WD, Ex.
                  4 3, p. 315 ll. 5-7 (“I am not going to permit Billboard to be used to show sales or
                  5 anything of that nature.”); id., ll. 17-18 (“they cannot come in to show sales.”).
                  6         Plaintiffs’ Opposition is remarkably silent as to any of the other purported
                  7 evidence that they sought to adduce as “access” evidence, thus conceding the
                  8 dearth thereof. See supra, p. 24 & n.23. Thus, Plaintiffs’ Opposition in fact
                  9 establishes that there is no legally sufficient basis for the jury’s verdict on
                 10 widespread dissemination from traditional dissemination sources.
                 11             3.    Plaintiffs Concede That Defendants Did Not Avail
                                      Themselves Of The Opportunity To Hear “Joyful Noise”
                 12      Similarly, Plaintiffs entirely ignore Defendants’ showing that even if “Joyful
                 13 Noise” was widely disseminated, and it most definitely was not, neither Walter nor
                 14 Gottwald (nor any other “Dark Horse” author) availed himself of the opportunity
                 15 to hear the song. The issue is thus conceded. See Mtn., pp. 38-40; Dkt. 441, Jury
                 16 Instr. 36; supra, p. 24 & n.23.
                 17
                            D.      Plaintiffs’ Inability To Overcome Defendants’ Evidence Of
                 18                 Independent Creation Compels Judgment As A Matter Of Law

                 19         Plaintiffs do not, nor can they, dispute that Defendants presented affirmative
                 20 evidence of independent creation of “Dark Horse” by the unrebutted and
                 21 unimpeached testimony of Walter and Gottwald and by the audio file of the
                 22 instrumental track, titled “Oh No!” See Mtn., pp. 40-41. Defendants also presented
                 23 substantial evidence of prior art, including earlier music created by Gottwald, with
                 24 respect to the musical elements that Plaintiffs claimed were in common between
                 25 the two works. 24 Defendants’ evidence warrants entry of judgment as a matter of
                 26
                      24
                 27   This evidence of prior art, and the fact that the only elements in common
                    between “Joyful Noise” and “Dark Horse” were merely commonplace expression,
    Mitchell     28 are relevant to rebutting any inference of copying. See Granite Music, 532 F.2d at
  Silberberg &
   Knupp LLP
                                                                                           (…continued)
                                                              25
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 26 of 45 Page ID
                                                  #:10966


                  1 law their favor. Mtn., pp. 40-41. Plaintiffs’ few arguments in response do not avail.
                  2                1.     Walter And Gottwald Were Corroborated And Unrebutted
                  3         First, Plaintiffs try to argue that Walter and Gottwald’s testimony of
                  4 independent creation was not corroborated by any physical evidence, such as
                  5 music files. Opp., p. 20. This, however, is demonstrably false. Defendants
                  6 introduced the initial instrumental track, titled “Oh No!”, which Walter testified
                  7 was the instrumental track he created in the studio on March 8, 2013. WD, Ex. 4,
                  8 pp. 634 l. 10-639 l. 9. Consistent therewith, the music file itself has a “date
                  9 modified,” which reads “3/8/2013 [@] 8:51 PM.” WD, Ex. 23. Thus, Walter and
                 10 Gottwald’s testimony was corroborated. 25
                 11         Plaintiffs also claim that Walter and Gottwald’s testimony was rebutted by
                 12 their musicologist, Dr. Decker, who opined that “Ostinato #2 preceded the creation
                 13 of Ostinato #1”; and both “derived from the ostinato in ‘Joyful Noise.’” Opp., p.
                 14 20. This argument is unavailing, as it would suggest that in any case where
                 15 plaintiff has a music expert who opines there is substantial similarity, a defendant
                 16 creator would automatically lose on independent creation. Clearly, that is not the
                 17 type of rebuttal proof that contradicts or impeaches a factual recitation of
                 18 independent creation. Dr. Decker had no personal knowledge of the creation of the
                 19 instrumental track. His opinion could not rebut Walter’s (or Gottwald’s) testimony
                 20 as to the facts of the creation of “Dark Horse.”
                 21
                 22
                 23 (…continued)
                    720-21 (“Evidence of similar musical phrases appearing in prior works is also
                 24 logically
                    25
                               relevant to rebut the inference of copying.”).
                       Plaintiffs’ speculative assertions that there should have been additional session
                 25 files have no place on this motion, but do demonstrate the absence of any
                    legitimate argument to counter independent creation. Plaintiffs failed to present
                 26 any evidence that additional session files did exist, or should have existed. Walter
                    testified that he started and finished the initial instrumental track at the studio in a
                 27 single day. The single file was produced in discovery and introduced at trial, fully
                    consistent with this testimony. Nothing offered by Plaintiffs at trial or in their
    Mitchell     28 opposition challenges this undisputed evidence of independent creation.
  Silberberg &
   Knupp LLP
                                                                26
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 27 of 45 Page ID
                                                  #:10967


                  1               2.     Plaintiffs’ Contention That Walter And Gottwald’s
                                         Testimony Should Be Disregarded Is Contrary To Law
                  2
                  3         Plaintiffs contend that, even if Defendants presented unimpeached and
                  4 unrebutted evidence of independent creation, the Court cannot consider this
                  5 evidence on this motion because it primarily consists of testimony from interested
                  6 witnesses. To the contrary, the law is that “in entertaining a motion for judgment as
                  7 a matter of law, the court should review all of the evidence in the record.” See
                  8 Reeves, 530 U.S. at 150 (emphasis added); see also Lillie v. ManTech Int’l Corp.,
                  9 2019 WL 3387732, at *1 (C.D. Cal. July 26, 2019) (Snyder, J.) (granting JMOL
                 10 after “[h]aving carefully considered the parties’ arguments and the entire record of
                 11 this action”). The law is equally clear that judgment as a matter of law “is proper if
                 12 the evidence, construed in the light most favorable to the nonmoving party, permits
                 13 only one reasonable conclusion, and that conclusion is contrary to the jury’s.”
                                                                                    26
                 14 Vollrath Co. v. Sammi Corp., 9 F.3d 1455, 1460 (9th Cir. 1993).
                 15         As Plaintiffs acknowledge, the standard for judgment as a matter of law is
                 16 the same as summary judgment. Opp., pp. 2, 18. Certainly, a defendant’s own
                 17 interested testimony of independent creation can support summary judgment. See,
                 18 e.g., Calhoun v. Lillenas Publ’g, 298 F.3d 1228, 1233 (11th Cir. 2002) (affirming
                 19 summary judgment on independent creation based on evidence including affidavit
                 20 of defendant of his independent creation; “Calhoun did not offer any evidence to
                 21 contradict McGee’s testimony. Therefore, the district court was correct in
                 22 concluding that McGee’s testimony constitutes uncontradicted evidence of
                 23 independent creation, which fully negates any claim of infringement”); Burgin v.
                 24 Lahaye, 399 F. App’x 464, 467 (11th Cir. 2010) (affirming summary judgment on
                 25   26
                      While Plaintiff cites McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1037 (9th
                 26 Cir. 2003) to argue that the Court “may not reject the jury’s verdict simply because
                    another appears preferable” (Opp., p. 22), the word “preferable” assumes a choice.
                 27 Where the only evidence compels one conclusion—and evidence was not
                    impeached or rebutted—a jury is speculating in reaching a conclusion that flies in
    Mitchell     28 the face of that evidence. See Three Boys, 212 F.3d at 481.
  Silberberg &
   Knupp LLP
                                                              27
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 28 of 45 Page ID
                                                  #:10968


                  1 independent creation because “defendants testified in detail regarding their
                  2 collaborative creative process for composing the two works in question, [] both
                  3 have maintained that they had never seen or read Burgin’s manuscript [and] Burgin
                  4 has offered no evidence to refute this testimony”).
                  5         On summary judgment, the court must review the record “taken as a whole.”
                  6 Reeves, 530 U.S. at 150. And while a court must draw all reasonable inferences in
                  7 favor of the nonmoving party, the court is not to weigh the evidence or make
                  8 credibility determinations. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
                  9 (1986). The same is true for judgment as a matter of law: “[T]he court must draw
                 10 all reasonable inferences in favor of the nonmoving party, and it may not make
                 11 credibility determinations or weigh the evidence.” Reeves, 530 U.S. at 150.
                 12         In support of their argument that the Court not consider the testimony of
                 13 Defendants on independent creation, Plaintiffs take out of context a statement from
                 14 Reeves that a court should consider “evidence supporting the moving party that is
                 15 uncontradicted and unimpeached, at least to the extent that that evidence comes
                 16 from disinterested witnesses.” Opp., p. 21 (quoting and emphasizing Reeves, 530
                 17 U.S. at 150-51). Plaintiffs’ erroneous reading of Reeves ignores that it rejected the
                 18 concept of looking only at the evidence favorable to the nonmoving party and
                 19 made it clear that the entire record should be considered.
                 20         Reeves in fact supports the entry of judgment as a matter of law here, as
                 21 Plaintiffs did not rebut or disprove Defendants’ evidence of independent creation.
                 22 Reeves addressed a discrimination case, in which the plaintiff bore the initial
                 23 burden to establish a prima facie case of discriminatory firing. 530 U.S. at 142.
                 24 Once established, it shifted to the defendant to produce evidence of a legitimate,
                 25 nondiscriminatory reason. Id. Reeves noted that “the evidence supporting
                 26 [defendant’s] explanation for [plaintiff’s] discharge consisted primarily of
                 27 testimony” from defense-interested witnesses, and documentation of plaintiff’s
    Mitchell     28 “shoddy record keeping.” Id. at 143 (emphasis added). The Court then explained
  Silberberg &
   Knupp LLP
                                                              28
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 29 of 45 Page ID
                                                  #:10969


                  1 that the plaintiff had “to prove by a preponderance of the evidence that the
                  2 legitimate reasons offered by the defendant were not its true reasons, but were a
                  3 pretext for discrimination.” Id. The Court made it clear that a plaintiff must do
                  4 more than simply argue that the defendant is lying; the plaintiff must come forth
                  5 with evidence proving the falsity of the defendant’s evidence. Id. at 147 (“[I]t is
                  6 not enough . . . to dis believe the employer; the factfinder must believe the
                  7 plaintiff’s explanation of intentional discrimination.”).
                  8         This analysis in Reeves is analogous here. Cases make clear that “[b]y
                  9 establishing reasonable access and substantial similarity, a copyright plaintiff
                 10 creates a presumption of copying.” Three Boys, 212 F.3d at 486 (emphasis added).
                 11 A defendant then can “rebut that presumption through proof of independent
                 12 creation.” Id. Where the defendant does so, the burden shifts back to plaintiff to
                 13 rebut this proof because ultimately the burden of proving copying remains with
                 14 plaintiff. Calhoun, 298 F.3d at 1233 (“Once McGee offers evidence of independent
                 15 creation, Calhoun has the burden of proving that McGee in fact copied ‘Before His
                 16 Eyes.’”). Cf., Cosmos Jewelry, Ltd. v. Po Sun Hon Co., 2006 WL 5105219, at *1
                 17 (C.D. Cal. Apr. 5, 2006) (independent creation is not an affirmative defense).
                 18         No different than in Reeves, Defendants’ burden should be “one of
                 19 production, not persuasion” and “involve no credibility assessment.” Reeves, 530
                 20 U.S. at 142. Plaintiffs did not present any evidence rebutting Defendants’ evidence
                 21 or suggesting that Defendants’ testimony of independent creation was false. This
                 22 was their burden and Plaintiffs’ failure to do so compels judgment as a matter of
                 23 law. And even if Plaintiffs’ improper rebuttal evidence (Decker’s “expert”
                 24 testimony) is credited, such evidence, at best, “created only a weak issue of fact” as
                 25 to the issue of independent creation and cannot override the “abundant and
                 26 uncontroverted” evidence of independent creation. 27 Reeves, supra.
                 27   27
                      This same reasoning also supports entry of judgment on the ground that Walter
    Mitchell     28 and Gottwald did not avail themselves of the opportunity to hear “Joyful Noise.”
  Silberberg &
   Knupp LLP
                                                              29
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 30 of 45 Page ID
                                                  #:10970


                  1         E.      No Legally Sufficient Evidentiary Basis Supports The Jury’s
                                    Finding That “Joyful Noise” Is A Joint Work
                  2
                            As set forth in Defendants’ Opening Brief, there was no legally sufficient
                  3
                      evidentiary basis to find that the copyright in “Joyful Noise” includes Ojukwu’s
                  4
                      beat—the sole musical portion at issue—as part of a joint work. The evidence
                  5
                      showed that “Joyful Noise” was a derivative work incorporating Ojukwu’s beat.
                  6
                            In the Opposition, Plaintiffs contend that they met their burden of proving
                  7
                      “Joyful Noise” was a joint work based on what they argue is the “dispositive” fact
                  8
                      that there was a “contract that unequivocally evidences intent to be co-authors.”
                  9
                      Opp., p. 24. They are wrong on the facts and the law.
                 10
                            First, as the Ninth Circuit has made clear, “the most important factor” in
                 11
                      determining whether a work is “joint” will often be whether the author of the
                 12
                      original work “‘superintend[s]’ the work by exercising control.” Aalmuhammed v.
                 13
                      Lee, 202 F.3d 1227, 1234 (9th Cir. 2000); see also Richlin v. Metro-Goldwyn-
                 14
                      Mayer Pictures, Inc., 531 F.3d 962, 968 (9th Cir. 2008). 28 Unsurprisingly, based
                 15
                      on the importance of this factor, Plaintiffs completely ignore the evidence that
                 16
                      Ojukwu exercised absolutely no control over the beat after he sold it to Gray. Mtn.,
                 17
                      pp. 42-43. Thus, the “most important” factor heavily weighs in Defendants’ favor.
                 18
                            Second, Plaintiffs cannot plausibly deny that they failed to offer evidence of
                 19
                      an “objective manifestation of shared intent” to be co-authors (Aalmuhammed, 202
                 20
                      F.3d 1227 at 1235) that was manifested by “each contributing author at the time
                 21
                      [his] contribution is composed.” Marya v. Warner/Chappell Music, Inc., 131 F.
                 22
                      Supp. 3d 975, 994 (C.D. Cal. 2015) (emphasis added).
                 23
                            None of Plaintiffs’ evidence comes close to manifesting the requisite intent.
                 24
                      First, the “contract” that Plaintiffs rely on (WD, Ex. 13) was not executed until late
                 25
                      2014—seven years after “Joyful Noise” was written and months after Plaintiffs
                 26
                      28
                 27   Despite Plaintiffs’ assertion, whether the alleged authors made “objective
                    manifestations of a shared intent to be co-authors” is not “dispositive” in this
    Mitchell     28 analysis. Id. In any event, Plaintiffs made no such objective manifestation.
  Silberberg &
   Knupp LLP
                                                               30
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 31 of 45 Page ID
                                                  #:10971


                  1 registered the copyright and filed this suit. This self-serving document was
                  2 obviously created solely for this suit. Second, Plaintiffs’ testimony that they always
                  3 had an intent to create a joint work necessarily fails to support a finding of intent,
                  4 as it is (1) not a contemporaneous “objective manifestation”; and (2) directly
                  5 contrary to the documentary evidence and Plaintiffs’ own sworn testimony. See
                  6 Mtn., pp. 42-43. The Court should not credit such testimony. McIntyre v. Old
                  7 Trapper Smoked Prod., Inc., 1 F.3d 1246 (9th Cir. 1993) (court need not credit
                  8 non-moving party’s “assertion [that] contradicts [its] own testimony”); United
                  9 Nat’l Maintenance, Inc. v. San Diego Convention Ctr. Corp, Inc., 2012 WL
                 10 12845620, at *2 (S.D. Cal. Sept. 5, 2012) (nonmoving party must “do more than
                 11 rely on conclusory, self-serving, and speculative testimony.”). The only other
                 12 evidence Plaintiffs offer is that Ojukwu was listed as a “producer” of the recording
                 13 and not a “writer” of the composition on the liner notes. But this only furthers
                 14 Defendants’ argument. This lone document would at best be a “scintilla” of
                 15 evidence, and insufficient to support the jury’s finding. Reeves, 530 U.S. at 148.
                 16         Because the evidence was insufficient to show that “Joyful Noise” was a
                 17 joint work incorporating the beat, there was no basis to find that the copyright in
                 18 “Joyful Noise” protects the preexisting material embodied in the beat.
                 19         F.      No Legally Sufficient Evidentiary Basis Supports The Jury’s
                                    Finding Of Liability Against Multiple Defendants
                 20
                 21         Plaintiffs’ sole claim was for direct copyright infringement. Thus, to recover
                 22 from any Defendant, it was Plaintiffs’ burden to prove such Defendant “violate[d]
                 23 any of the exclusive rights” of Plaintiffs, i.e., the rights to reproduce, prepare
                 24 derivative works, distribute, publicly perform, or display the copyrighted work. 17
                 25 U.S.C. §§ 106, 501. Plaintiffs offered no such evidence as to Defendants Katheryn
                 26 Hudson, Gottwald, Sarah Hudson, Sandberg, Houston, Kobalt, WB, and KMI.
                 27         In the Opposition, Plaintiffs have no argument other than the conclusory
    Mitchell     28 contention that liability exists because all defendants allegedly were “involved in
  Silberberg &
   Knupp LLP
                                                                31
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 32 of 45 Page ID
                                                  #:10972


                  1 and profited handsomely from the creation and distribution of [‘Dark Horse’].”
                  2 Opp., p. 25. That argument is insufficient as a matter of law.
                  3         First, as to the songwriters, Plaintiffs cannot distinguish Williams, in which
                  4 the Ninth Circuit specifically rejected the argument that a co-owner of a copyright
                  5 who contributed a non-infringing portion to the infringing work is per se liable.
                  6 There, one of the defendants, Harris, contributed a rap verse to the song “Blurred
                  7 Lines” after the infringing portion had been created, performed on the recording,
                  8 and co-owned the composition copyright. 895 F.3d at 1116. Based on these facts,
                  9 the Ninth Circuit reversed the trial court’s finding that Harris was directly liable
                 10 and held he could not be vicariously liable. Id. at 1132. Here, nearly all of the
                 11 writers of “Dark Horse” are in a position legally indistinguishable from that of
                 12 Harris in Williams. The evidence at trial demonstrates that the contributions of
                 13 Katheryn Hudson, Gottwald, Sarah Hudson, Sandberg, and Houston all came after
                 14 the allegedly infringing portion of what would become “Dark Horse” was already
                 15 complete. Mtn., p. 45. Plaintiffs proffered no evidence that any of these writers
                 16 violated any of the exclusive rights of Plaintiffs. While Plaintiffs assert that each of
                 17 these songwriters “[c]reat[ed] . . . a derivative work . . . based upon [‘Joyful
                 18 Noise’],” and “[a]uthorized” the distribution and public performance of “Dark
                 19 Horse” (Opp., p. 26), they cannot point to a shred of evidence from trial to show
                 20 that any of the above writers copied “Joyful Noise,” or distributed “Dark Horse,”
                 21 as the jury instructions mandated. There was no such evidence. 29
                 22         Second, Plaintiffs claim KMI, Kobalt, and WB are liable because they
                 23 “profited by their role[s].” Opp., pp. 26-27. But that a party “profited” does not
                 24
                 25
                      29
                 26   Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d 945, 973 (N.D. Cal.
                    2015), cited by Plaintiffs, is inapposite. In that case, the court merely held that the
                 27 plaintiffs had adequately alleged that the defendants distributed the infringing
                    product in the United States. Id. Here, there were no such allegations—let alone
    Mitchell     28 proof—of distribution by these Defendants.
  Silberberg &
   Knupp LLP
                                                               32
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 33 of 45 Page ID
                                                  #:10973


                  1 mean it is liable for direct infringement. 30 There is no evidence supporting a
                  2 violation by any of them of Plaintiffs’ exclusive rights. Judgment should be entered
                  3 on this ground as to the aforementioned writers and companies.
                  4 III.    PLAINTIFFS’ OPPOSTION FAILS TO OFFER ANY COUNTER TO
                            DEFENDANTS’ APPORTIONMENT POSITION
                  5
                  6         The proof at trial as to what portion, if any, of Defendants’ profits is
                  7 attributable to the “Joyful Noise” ostinato was clear and unequivocal: Ostinato 2 in
                  8 “Dark Horse” contributed only an insignificant amount to its financial success.
                  9 Defendants’ experts proffered substantial, unrebutted evidence that “Dark Horse”
                 10 succeeded primarily because of the massive star power of Katy Perry and Juicy J
                 11 and the unique marketing, financial and campaign efforts promoting the song.
                 12         Plaintiffs’ Opposition provides no assistance to challenge Defendants’
                 13 apportionment evidence because no evidence was proffered at trial to accomplish
                 14 that. Plaintiffs offered no rebuttal testimony to Jason King, and the testimony from
                 15 Dr. Decker referenced in Plaintiffs’ Opposition provides no counter to the
                 16 apportionment evidence. Opp., pp. 29-30.
                 17         First, Dr. Decker’s testimony that Ostinato 2 plays for 95 seconds during
                 18 “Dark Horse” was not an opinion regarding the value of Ostinato 2 from a
                 19 musicological perspective. WD, Ex. 3, pp. 464 l. 24-465 l. 6. At no time during
                 20 trial did Dr. Decker offer testimony regarding the value of Ostinato 2 to “Dark
                 21   30
                       While profits may be relevant to a vicarious infringement claim, there is no such
                 22 claim here against any defendant. Recognizing this, Plaintiffs now absurdly claim
                    it is “immaterial” whether they asserted a vicarious claim, since Defendants had
                 23 “adequate notice that their various acts made them liable for infringement of
                    Plaintiffs’ copyright.” Opp., p. 27. Obviously, Plaintiffs cannot fabricate a claim
                 24 now when none was filed, and would be contrary to and in violation of the
                    applicable orders in this matter. Worse, Plaintiffs expressly represented at trial that
                 25 they had no vicarious infringement claim. Mtn., p. 44 n.35. Certainly, even if they
                    had evidence of a vicarious claim, any such purported evidence would not support
                 26 a direct infringement claim. See 17 U.S.C. § 501. Plaintiffs cite dicta from two
                    cases to suggest that the lines between vicarious and direct infringement are not
                 27 always clear. Opp., pp. 27-28. But the law is clear that “contributory or vicarious
                    infringement is separate from and dependent on direct infringement.” Fahmy v.
    Mitchell     28 Live Nation Entm’t, Inc., 2015 WL 3617040, at *5 (C.D. Cal. June 8, 2015).
  Silberberg &
   Knupp LLP
                                                               33
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 34 of 45 Page ID
                                                  #:10974


                  1 Horse” as a whole, and he did not object to Dr. Ferrara’s transcription of “Dark
                  2 Horse” or contradict Dr. Ferrara’s testimony regarding the quantitative and
                  3 qualitative musicological value of Ostinato 2. To the contrary, Dr. Decker’s
                  4 testimony was entirely consistent with Dr. Ferrara’s testimony during the damages
                  5 phase. He admitted that Ostinato 2 does not play during the chorus (id., p. 495 ll.
                  6 12-17) or at all during the majority of “Dark Horse” (id., pp. 464 l. 24-465 l. 6),
                  7 and that “Dark Horse” contains multiple musical and lyrical elements that are not
                  8 similar to “Joyful Noise.” Mtn., pp. 21-25; see also supra, p. 19. 31
                  9            Second, neither Dr. Decker’s testimony nor anything else offered by
                 10 Plaintiffs contradicted, addressed, or rebutted Dr. King’s testimony in any way. Dr.
                 11 King’s unrebutted testimony was that Ostinato 2 was, at best, only a small factor in
                 12 the financial success of “Dark Horse.” That financial success was driven primarily
                 13 by the combined star power of Katy Perry and Juicy J and the massive and unique
                 14 marketing campaign promoting the song.
                 15            As to the importance of star power, Plaintiffs attempt to characterize Dr.
                 16 King’s testimony as self-refuting, but their argument simply ignores the facts and
                 17 relies on assumptions, rather than evidence. Plaintiffs argue (without evidence) that
                 18 Katy Perry’s star power could not have accounted for the success of “Dark Horse”
                 19 because other songs by Katy Perry were not as successful as “Dark Horse.” Opp.,
                 20 p. 30. 32 Plaintiffs’ arguments are no substitute for evidence, of which there is none,
                 21 so they cannot sustain the jury’s apportionment finding. Moreover, any suggestion
                 22 that Ostinato 2, and not Katy Perry, was responsible for the financial success of
                 23 “Dark Horse” ignores Plaintiffs’ primary contention that Ostinato 2 is the same as
                 24 the ostinato in “Joyful Noise”—a song that achieved no financial success.
                 25
                    31
                       Plaintiffs state, without evidence, that Ostinato 2 is qualitatively important to
                 26 “Dark  Horse,” improperly referencing other short musical phrases from songs that
                 27 The Courtthe
                    were  not      subject of this case and were not part of the record at trial. Opp., p. 31.
                                should disregard this improper and unsupported argument.
                      32
    Mitchell     28        Plaintiffs ignore Dr. King’s testimony on the star power of Juicy J. Mtn., p. 47.
  Silberberg &
   Knupp LLP
                                                                  34
11780345.1
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 35 of 45 Page ID
                                                  #:10975


                  1         Plaintiffs also (unavailingly) attempt to refute Dr. King’s exhaustive
                  2 recitation of the significant marketing efforts relating to “Dark Horse” by noting
                  3 that a portion of that marketing was paid for by Pepsi, not Capitol. Opp., p. 30. Of
                  4 course, it makes no difference who paid for the marketing—it is the fact that it was
                  5 done that matters. Dr. King testified that the Pepsi marketing campaign “helped
                  6 really drive the single” (WD, Ex. 9, pp. 1513 l. 2-1514 l. 2), and that Capitol later
                  7 spent $1.1 million marketing “Dark Horse” (id., p. 1415 ll. 3-23).
                  8         In addition, Plaintiffs completely ignore Dr. King’s testimony that the
                  9 factors in terms of importance “have to be understood in relationship.” Id., p. 1534
                 10 ll. 3-15. Contrary to Plaintiffs’ suggestion otherwise, Dr. King indeed took into
                 11 consideration the music of “Dark Horse,” testifying that the hook (chorus) and
                 12 vocal performances by Katy Perry and Juicy J were secondary factors driving the
                 13 song’s success. Id., pp. 1516 l. 11-1518 l. 5. He also identified the combined
                 14 instrumental musical elements (including Ostinato 2 as one of a number of
                 15 elements) and the production/arrangement as factors driving success. Id., pp. 1518
                 16 l. 6-1519 l. 17. Dr. King testified that Ostinato 2 on its own was, at best, a tertiary
                 17 factor. Id., pp. 1521 l. 21-1522 l. 18. Like Dr. Ferrara’s apportionment testimony,
                 18 Dr. King’s testimony is consistent with Dr. Decker’s testimony that Ostinato 2
                 19 plays in less than half of the recording, is not part of the chorus, and is among
                 20 several other musical elements that are not similar to “Joyful Noise.” Supra, p. 19.
                 21 Since Dr. King’s testimony was not refuted, but was in fact supported by Dr.
                 22 Decker’s testimony, there was no reasonable basis for the jury to conclude that
                 23 22.5% of the profits of “Dark Horse” were attributable to Ostinato 2.
                 24         Finally, the contention that Katy Perry “herself identified the importance of
                 25 Ostinato #2” by choosing the instrumental beat for “Dark Horse” is false. Opp., p.
                 26 32. Her choice says nothing about why the song was financially successful. 33
                 27   33
                      There is also no evidence that “the song’s music video was also shaped by the
    Mitchell     28 beat’s dark sound,” or that this “dark sound” was created by Ostinato 2.
  Silberberg &
   Knupp LLP
                                                                35
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 36 of 45 Page ID
                                                  #:10976


                  1 IV.     PLAINTIFFS MISAPPREHEND THE LAW ON OVERHEAD
                  2         Overhead expenses are appropriately deducted where they are “of actual
                  3 assistance in the production, distribution or sale of the infringing product.” Frank
                  4 Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 516 (9th Cir. 1985)
                  5 (quoting Kamar Int’l, Inc. v. Russ Berrie & Co., 752 F.2d 1326, 1333 (9th Cir.
                  6 1984)). In their Opening Brief, Defendants set forth the evidence of overhead
                  7 incurred by Capitol and how that overhead “assist[ed]” the production,
                  8 distribution, and sale of “Dark Horse.” Mtn., pp. 48-50. This unrebutted evidence
                  9 was more than sufficient to meet Defendants’ burden of showing, “in general
                 10 terms, how claimed overhead actually contributed to the production of the
                 11 infringing work.” Frank Music, 772 F.2d at 516.
                 12         In response, Plaintiffs contend that the jury appropriately disregarded all of
                 13 Capitol’s overhead costs, supporting that erroneous contention solely with a
                 14 misapplication of the law and selective citation to the trial record. Plaintiffs’ claim
                 15 that overhead costs are deductible only if they are directly “caused” by the
                 16 infringing goods (Opp., p. 35) is simply not the law. While a reference to “general
                 17 and administrative expenses” with no connection to the infringing product was
                 18 held insufficient in Frank Music, later cases have upheld the deduction of overhead
                 19 costs such as “salaries, benefits, commissions, rent . . . , painting supplies, sales
                 20 expenses, travel expenses, taxes, utilities outside services and insurance” inferred
                 21 to have contributed to the infringing work. See Folkens v. Wyland, 2002 WL
                 22 1677708, at *6 (N.D. Cal. July 22, 2002) (“While not specifically attributable to
                 23 [the infringing work], the Court can infer that these categories of costs contribute
                 24 to [the infringing work]”; calculating profits after deducting “[the defendants’]
                 25 calculations of indirect costs, which the Court has no reason to disbelieve”).
                 26         Here, Capitol’s profit & loss statement included a breakdown of overhead
                 27 costs, and Mr. Drellishak testified extensively regarding how these costs assisted in
    Mitchell     28 the sale and distribution of “Dark Horse.” Mtn., pp. 49-50. When analyzed in light
  Silberberg &
   Knupp LLP
                                                                36
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 37 of 45 Page ID
                                                  #:10977


                  1 of the appropriate standard, it is clear that Capitol’s overhead costs were both
                  2 specific and related to “Dark Horse,” and more than sufficient to sustain
                  3 Defendants’ burden. See Folkens, 2002 WL 1677708, at *6. 34
                  4         The jury’s complete disregard for each category of overhead costs, despite
                  5 extensive trial testimony linking such costs to “Dark Horse,” was improper. 35
                  6 V.      PLAINTIFFS HAVE FAILED TO SHOW THAT, IN THE
                            ALTERNATIVE, A NEW TRIAL SHOULD NOT BE GRANTED
                  7
                  8         A.      Plaintiffs Distort And Unnecessarily Limit The Rule 59 Standard
                  9         Plaintiffs misleadingly state that a new trial is warranted only “where the
                 10 verdict is contrary to the clear weight of the evidence and the verdict results in the
                 11 miscarriage of justice.” Opp., p. 36. This is contrary to established Ninth Circuit
                 12 law and significantly discounts the discretion afforded to the trial court in deciding
                 13 whether to order a new trial. Indeed, the Ninth Circuit recognizes that a new trial
                 14 may be granted either where the verdict is against the clear weight of the evidence
                 15 or “for any reason necessary to prevent a miscarriage of justice.” Experience
                 16 Hendrix L.L.C. v. Hendrixlicensing.com, 762 F.3d 829, 841 (9th Cir. 2014)
                 17 (emphasis added). As explained in Defendants’ Opening Brief (Mtn., pp. 50-52),
                 18 these other reasons include misconduct by counsel and witnesses and excessive
                 19 damages awards. Moreover, a new trial can be ordered based on “cumulative error
                 20 in a civil trial … even if each error standing alone may not be prejudicial.” Jerden
                 21   34
                         Plaintiffs contend that Capitol’s profit number actually should have been higher
                 22   because there was no basis for the jury to deduct the royalties accrued to the
                      writers of “Dark Horse.” Opp., pp. 35-36. Plaintiffs did not make a Rule 50 motion
                 23   and waived any argument challenging the verdict. StrikePoint Trading, LLC v.
                      Sabolyk, 528 F. App’x 731, 731 (9th Cir. 2013). This argument is also
                 24   preposterous. Mr. Drellishak testified the accrued royalties were payments owed or
                      made to the “Dark Horse” artists and writers. WD, Ex. 9, pp. 1458 l. 8-1460 l. 23.
                      35
                 25      As discussed in the Opening Brief, if the Court does not grant judgment as a
                      matter of law, it should find that the award is contrary to the clear weight of
                 26   authority and excessive. Mtn., pp. 58-59. Plaintiffs’ only additional argument in
                      opposing remittitur is that Defendants “distort the evidence” by arguing that
                 27   Plaintiffs offered no evidence that they are entitled to 45% of Defendants’ profits.
                      Opp., p. 40. As discussed above, Dr. Decker’s testimony about the number of
    Mitchell     28   seconds that Ostinato 2 plays says nothing about its value to “Dark Horse.”
  Silberberg &
   Knupp LLP
                                                               37
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 38 of 45 Page ID
                                                  #:10978


                  1 v. Amstutz, 430 F.3d 1231, 1240-41 (9th Cir. 2005).
                  2         B.      Plaintiffs Fail To Rebut Defendants’ Showing That The Jury’s
                                    Verdict Was Against The Clear Weight Of The Evidence
                  3
                  4         As set forth above and in Defendants’ Opening Brief, the jury’s findings as
                  5 to liability were contrary to the clear weight of the evidence and, at minimum, a
                  6 new trial should be ordered. Plaintiffs’ arguments in opposition are easily rejected.
                  7         First, Plaintiffs incorrectly claim that “Defendants’ evidence was not
                  8 unimpeached or uncontradicted,” without citing a single example of such alleged
                  9 impeachment or contradiction (because none exist). Opp., p. 38. Defendants’
                 10 evidence at trial was objectively not impeached or contradicted; in contrast,
                 11 Plaintiffs’ evidence and witnesses were on numerous occasions.
                 12         Second, Plaintiffs wrongly assert that a new trial would result in the Court
                 13 “improperly substitut[ing] its evaluations for those of the jurors” and “encroach[]
                 14 upon [their] right to a jury trial and to have the jury determine the issues pertaining
                 15 to their claims.” 36 Opp., p. 38. However, as Plaintiffs’ own cited authority
                 16 recognizes, a judge’s “power to set aside the verdict is … far from being a
                 17 denigration or usurpation of a jury trial” and “has long been regarded as an
                 18 integral part of trial by jury as we know it.” Landes Const. Co. v. Royal Bank of
                 19 Canada, 833 F.2d 1365, 1371 (9th Cir. 1987) (emphases added). 37 In ruling on a
                 20 motion for new trial, “the district judge ha[s] the right, and indeed the duty, to
                 21   36
                         Plaintiffs rely on a number of authorities to support this flawed argument, none
                 22   of which applies. In Tortu v. Las Vegas Metro Police Dept., 556 F.3d 1075, 1079,
                      1084 (9th Cir. 2009), the plaintiff presented “significant medical evidence of his
                 23   injuries” and the district court impermissibly “discounted” that evidence. Here,
                      Plaintiffs presented almost no evidence supporting their claims. Tennant v. Peoria
                 24   & Pekin Union Ry., 321 U.S. 29, 35 (1944) involved the grant of judgment as a
                      matter of law, to which a different standard is applied. Angle v. Sky Chief, Inc., 535
                 25   F.2d 492, 494 (9th Cir. 1976) does not apply because the plaintiff-movant’s
                      “[e]vidence regarding the liability of [two of the defendants] was in conflict.”
                      37
                 26      The facts of Landes are not applicable here. That case involved whether an oral
                      contract existed between the parties, and as a result, the trial “consisted of little
                 27   more than a swearing contest.” 833 F.3d at 1371. That is entirely different from
                      here, where Defendants introduced extensive documentary evidence and expert
    Mitchell     28   testimony demonstrating the weakness of Plaintiffs’ infringement claim.
  Silberberg &
   Knupp LLP
                                                               38
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 39 of 45 Page ID
                                                  #:10979


                  1 weigh the evidence as [she] saw it, and to set aside the verdict of the jury, even
                  2 though supported by substantial evidence, where, in [her] conscientious opinion,
                  3 the verdict is contrary to the clear weight of the evidence.” Murphy v. City of Long
                  4 Beach, 914 F.2d 183, 187 (9th Cir. 1990) (emphasis added). This Court should
                  5 perform its duty to weigh the evidence and determine that Defendants presented
                  6 unimpeached, uncontradicted, credible evidence justifying a new trial on liability. 38
                  7         C.      Plaintiffs’ Effort To Avoid The Consequences Of Their Counsel’s
                                    And Witness’ Repeated Misconduct Is Unavailing
                  8
                                    1.    Dr. Decker’s Testimony Regarding “Musical Borrowing”
                  9                       Was Improper And Prejudicial
                 10         Nothing in Plaintiffs’ Opposition refutes that Dr. Decker’s testimony
                 11 repeatedly violated the Court’s Orders to Defendants’ great prejudice. Critically,
                 12 Plaintiffs concede that testimony regarding “copying” is improper testimony on the
                 13 ultimate issue. Opp., pp. 39-40. However, Plaintiffs seek to insulate Dr. Decker’s
                 14 testimony from violating that acknowledged rule by implausibly claiming “musical
                 15 borrowing” is not the equivalent of copying, but rather of “substantial similarity.”
                 16 Id., p. 40. It is disturbing that Plaintiffs would argue this when it is directly
                 17 contradicted by Dr. Decker’s own emphatic testimony: “Borrowing means
                 18 copying in this respect.” WD, Ex. 3, p. 427 ll. 4-11 (emphasis added); Mtn., p. 53.
                 19         It is equally disturbing that Plaintiffs ignore this Court’s recognition that Dr.
                 20 Decker equated “borrowing” with “copying” and not with substantial similarity
                 21 when it cautioned during his testimony that “borrowing” is “a jury question.” See
                 22 WD, Ex. 3, p. 463 ll. 18-19. Dr. Decker’s testimony on “musical borrowing” is no
                 23 different from the testimony regarding “reasonableness” and “foreseeability” in
                 24   38
                       Plaintiffs also claim that a new trial should not be ordered because another
                 25 possible basis for the jury’s findings on liability is “subconscious copying.” Opp.,
                    p. 38 n. 20. However, “subconscious copying” is not an independent theory of
                 26 copyright liability. Rather, this concept merely acknowledges that copyright
                    infringement does not have a scienter requirement. Plaintiffs’ failure to adduce
                 27 sufficient evidence of access and substantial similarity applies regardless of
                    whether the argument is conscious or subconscious copying. Compare Dkt. 441,
    Mitchell     28 Jury Instr. 35 (Copying) with Jury Instr. 39 (Subconscious Copying).
  Silberberg &
   Knupp LLP
                                                                39
11780345.1
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 40 of 45 Page ID
                                                  #:10980


                  1 Plaintiffs’ cited authority, Aguilar v. Int’l Longshoremen’s Union Local No. 10,
                  2 966 F.2d 443, 447 (9th Cir. 1992), which Plaintiffs concede was improper.
                  3         Plaintiffs also wrongly contend that Defendants waived a new trial on this
                  4 basis by failing to object at the first opportunity. Opp., p. 40. But Defendants did
                  5 object at the first opportunity, i.e., when it first became apparent that Dr. Decker
                  6 was equating “musical borrowing” with “copying.” WD, Ex. 3, p. 427 ll. 12-22.
                  7 The portion of the testimony cited by Plaintiffs in opposition occurred well after
                  8 Defendants’ first objection to this testimony. Plaintiffs also ignore that Defendants
                  9 objected to Dr. Decker’s testimony regarding “musical borrowing” numerous other
                 10 times, which prompted the Court to strike the testimony and caution the witness
                 11 and Plaintiffs’ counsel repeatedly. Id., p. 463 ll. 8-20; 476 ll. 3-20. Defendants
                 12 were not required to object to every single instance of Dr. Decker’s improper
                 13 testimony. Anheuser-Busch, Inc. v. Nat. Beverage Distribs., 69 F.3d 337, 346 (9th
                 14 Cir. 1995) (“[C]onstant objections are certainly not required, as they could
                 15 antagonize the jury”) (citations and quotation marks omitted). 39
                 16         Finally, Defendants were grossly prejudiced by this testimony. Despite this
                 17 Court’s clear instructions, Plaintiffs’ counsel “repeatedly and impermissibly
                 18 elicited testimony and made reference to matters previously ruled inadmissible
                 19 ‘with the sole purpose of bringing to the jury something it should not have heard.’”
                 20 Anheuser-Busch, 69 F.3d at 347 (granting new trial). Plaintiffs’ contention that
                 21 there was no prejudice because the Court struck Dr. Decker’s testimony regarding
                 22 “musical borrowing” is not credible. Opp., p. 41. Striking testimony and giving a
                 23 curative instruction does not provide relief where, as here, Dr. Decker repeatedly
                 24 testified regarding “musical borrowing,” including after this Court’s admonitions
                 25   39
                      The cases relied on by Plaintiffs are inapposite. In Gant v. Vanderpool, 350 F.
                 26 App’x 181, 183-84 (9th Cir. 2009), the jury was exposed to two exhibits that the
                    plaintiff “never objected to admission of.” In Mitchell v. Black & Decker (USA)
                 27 Inc., 6 F. App’x 652, 653 (9th Cir. 2001), which is not citable under Ninth Cir. R.
                    36-3, the plaintiff “failed to object to any of the[] statements” at issue. Here, on the
    Mitchell     28 other hand, Defendants objected to Dr. Decker’s testimony numerous times.
  Silberberg &
   Knupp LLP
                                                               40
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 41 of 45 Page ID
                                                  #:10981


                  1 and instruction. Mtn., pp. 53-54. The jury’s repeated exposure to the phrase
                  2 “musical borrowing” clearly contributed to its finding for the Plaintiffs. 40 Indeed,
                  3 where there is repeated misconduct during trial, “[c]ourts have recognized that
                  4 cautionary instructions to the jury may be ‘insufficient to immunize the jury from
                  5 the improper and inflammatory remarks’ of opposing counsel.” Cones v. Cty. of
                  6 Los Angeles, 2016 WL 7438817, at *9 (C.D. Cal. Sept. 28, 2016) (citation omitted)
                  7 (granting new trial due to repeated misconduct). 41
                  8               2.    Dr. Decker’s Testimony Regarding The Intrinsic Test Was
                                        Improper And Prejudicial
                  9        Plaintiffs’ Opposition fails to demonstrate that Dr. Decker did not
                 10 improperly testify regarding the intrinsic test. 42 Plaintiffs engage in wordplay by
                 11 claiming Defendants have “conflate[d] ‘subjective’ with ‘sensory’” and thus
                 12 “erroneously label[ed] [Dr. Decker’s testimony] as subjective.” Opp., p. 41.
                 13 According to Plaintiffs, “[t]he true test as to whether the song analysis is extrinsic
                 14 or intrinsic is whether the analyzer is scrutinizing the song’s musical elements
                 15 (extrinsic) or the total sense and feel of the song as a whole (intrinsic).” Opp., pp.
                 16 41-42. However, a “sensory” perception by Dr. Decker is the same as a subjective
                 17 view of the “sense and feel” of a song. As this Court already properly recognized
                 18 during trial, Dr. Decker expressly testified as to the “ordinary person’s”
                 19 impressions of the works at issue. WD, Ex. 3, pp. 460 l. 23-461 l. 15 (“layperson”
                 20 would not be able to tell that “Dark Horse” and “Joyful Nose” are in different
                 21 40
                       Plaintiffs claim that Defendants could not show gross injustice because “both
                 22 parties were allowed to elicit the same expert testimony” regarding “musical
                    borrowing.” Opp., p. 41. This is false and is belied by the evidentiary record.
                 23 Defendants’ expert Dr. Ferrara testified only regarding his conclusions as to the
                    similarities of the works, and not regarding “copying” or “musical borrowing.”
                 24 41 Medina v. Metro. Interpreters & Translators, Inc., 139 F. Supp. 3d 1170, 1177
                 25 (S.D.  Cal. 2015) is not applicable. The improper testimony there consisted only of
                    a “brief reference” that was immediately stopped by the court. Here, Dr. Decker’s
                 26 improper
                    42
                               testimony was extensive and continued despite Court instruction.
                       The intrinsic test “examines an ordinary person’s subjective impressions of the
                 27 similarities between two works” as a whole, which is why it “is exclusively the
                    province of the jury.” Funky Films, Inc. v. Time Warner Entm’t Co., L.P., 462 F.3d
    Mitchell     28 1072, 1077 (9th Cir. 2006) (emphasis added).
  Silberberg &
   Knupp LLP
                                                               41
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 42 of 45 Page ID
                                                  #:10982


                  1 keys); id., p. 524 ll. 17-21 (“you feel” the repetition of the ostinatos and “hear[s] it
                  2 over and over again”). Plaintiffs also contend that Dr. Decker’s testimony did not
                  3 violate this Court’s in limine Order because he purportedly did not testify as to
                  4 how the works “are aurally perceived by the lay listener.” Opp., p. 44 (quoting Dkt.
                  5 403, pp. 31-32). As explained above, this argument is patently incorrect. 43
                  6              3.     “Striking Similarity” Testimony In Contravention Of The
                                        Court’s Order Was Improper And Prejudicial
                  7       Plaintiffs’ arguments that Dr. Decker’s testimony of striking similarity was
                  8 not improper are likewise unavailing. First, Plaintiffs make the disingenuous
                  9 argument that Dr. Decker’s testimony was not in violation of the Court’s in limine
                 10 Order because the Order does not preclude the use of the word “striking,” and only
                 11 precludes Plaintiffs from arguing that they need not prove access because the
                 12 works are “strikingly similar.” Opp., p. 44. Thus, according to Plaintiffs, Dr.
                 13 Decker was free to use the word “striking” in its “ordinary colloquial sense.” Id.
                 14 This is nonsensical. During the in limine briefing, Plaintiffs expressly stated their
                 15 intention that Dr. Decker’s testimony would “support their argument at trial that
                 16 the works are strikingly similar.” Dkt. 403, p. 6. Accordingly, in precluding
                 17 Plaintiffs from arguing that the striking similarity standard of access, this Court
                 18 necessarily precluded Plaintiffs from eliciting “striking similarity” testimony
                 19 altogether. Even assuming that Plaintiffs initially understood the Order to mean
                 20 something else, any confusion was dispelled when the Court sustained Defendants’
                 21 objection to Dr. Decker’s first use of the word “striking.” Nonetheless, Dr. Decker
                 22 continued to improperly use the word “striking” to describe his opinions.
                 23 43
                       Plaintiffs also attempt to explain away Dr. Decker’s improper testimony by
                 24 misleadingly claiming that Defendants’ expert Dr. Ferrara also used the word
                    “hear.” Opp., p. 43 n.24. Plaintiffs miss the point. The mere use of the word “hear”
                 25 by an expert does not invade the province of the jury. It is the substance of that
                    testimony that dictates its impropriety. Unlike Dr. Decker, Dr. Ferrara did not
                 26 testify as to the layperson’s impressions of the similarities or differences between
                    two works at issue. Rather, Dr. Ferrara’s used the word “hear” to describe the
                 27 specific musical elements that he was testifying about, to identify the various
                    portions of the two works that were played during his testimony, and to identify the
    Mitchell     28 prior artworks that he played for the jury during trial. This was entirely proper.
  Silberberg &
   Knupp LLP
                                                                42
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 43 of 45 Page ID
                                                  #:10983


                  1         Plaintiffs also argue that the testimony was not improper because the jury
                  2 would have “no reason to ascribe any significance to” the use of the term
                  3 “striking” since it was never instructed as to the differences between substantial
                  4 and striking similarity. Opp., p. 44. Common sense and a basic understanding of
                  5 the English language dictates that “striking” similarities are necessarily more
                  6 significant than “substantial” ones. This is precisely what the law recognizes. The
                  7 jurors did not need to be instructed on the law as to these issues to know that
                  8 “striking” similarities are more significant than “substantial” similarities.
                  9         Plaintiffs’ final argument—that Defendants were not prejudiced by Dr.
                 10 Decker’s repeated use of the word “striking” because of the Court’s curative
                 11 instruction—is likewise unconvincing. Opp., p. 45. As explained above, curative
                 12 instructions do not automatically prevent prejudice. Supra, pp. 40-41. Moreover,
                 13 given the jury’s clear disregard for Plaintiffs’ lack of access evidence in coming to
                 14 its verdict, it is apparent that Dr. Decker’s repeated references to the purported
                 15 “striking” similarities between the works left the jury with the impression that the
                 16 works at issue were “strikingly” as opposed to “substantially” similar.
                 17                4.    Plaintiffs’ Counsel’s Statements Regarding The Relief
                                         Sought By Plaintiffs Were False And Highly Prejudicial
                 18
                 19         Plaintiffs similarly attempt to explain away their counsel’s false and
                 20 inflammatory statements during closing argument that Defendants would not be
                 21 financially harmed by an adverse verdict. None of Plaintiffs’ excuses have merit.
                 22         Plaintiffs first claim their counsel’s statements were accurate (and thus
                 23 proper) because, at trial, Plaintiffs only sought a percentage of Defendants’ pre-
                 24 trial profits and did not, at the time, seek future profits or royalty payments, or an
                 25 injunction. Opp., pp. 45-46. That is not correct. Mr. Kahn’s statements were about
                 26 what would happen to Defendants’ future earnings; they had nothing to do with
                 27 pre-trial profits. Mr. Kahn definitively averred that Plaintiffs would not be seeking
    Mitchell     28 any further relief from Defendants whatsoever: “This is the plaintiffs[’] one and
  Silberberg &
   Knupp LLP
                                                               43
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 44 of 45 Page ID
                                                  #:10984


                  1 only opportunity to seek ... justice”; the “last day for justice”; “[Defendants will]
                  2 be keeping 100 percent of the profits ... after today” and “a hundred percent of
                  3 their profits going forward.” Mtn., pp. 56-57 (emphases added). Plaintiffs’
                  4 disingenuous attempt to walk back these repeated false statements is unavailing.
                  5         Plaintiffs wrongly blame Defendants for not objecting to these statements
                  6 during closing. 44 Opp., p. 47. Defendants could not have objected then because, at
                  7 that time, Defendants did not know they were false. Their falsity was only made
                  8 clear by Mr. Kahn’s email. 45 WD, Ex. 37. Even assuming that Defendants must
                  9 establish plain error due to their failure to object, that threshold is surely met here,
                 10 where Plaintiffs’ counsel made objectively false statements regarding the relief
                 11 they sought during both phases of trial to induce sympathy for Plaintiffs and obtain
                 12 a verdict in their favor. 46 See Hunt v. Rios, 690 F. App’x 476, 479 (9th Cir. 2017).
                 13         Plaintiffs repeatedly flouted the Court’s directives with improper testimony
                 14 and false statements. While each of these improprieties is enough to warrant a new
                 15 trial, considered together, they undoubtedly tainted the verdict.
                 16 VI.     CONCLUSION
                 17         The Court should grant judgment as a matter of law, or a new trial.
                 18
                 19
                 20   44
                       Plaintiffs also contend that since Mr. Kahn’s statements were made during
                 21 closing argument, they were less prejudicial. Opp., p. 47. Plaintiffs ignore that Mr.
                    Kahn made these false statements repeatedly in his closings during both the
                 22 liability and damages phases. Mr. Kahn’s references to Defendants’ future
                    exploitation of “Dark Horse” during the liability phase was especially prejudicial,
                 23 given its utter irrelevance to the issues considered by the jury during that phase.
                    45
                       Plaintiffs also falsely state that Mr. Kahn’s email merely “add[ed] a standard
                 24 reservation   of rights regarding damages.” Opp., p. 48. However, Plaintiffs’ email
                    requested   that Mr. Kahn confirm that Plaintiffs would not be seeking any future
                 25 revenue or profits   resulting from the exploitation of “Dark Horse.” WD, Ex. 37. If
                    Plaintiffs intended   to stand by Mr. Kahn’s statements at trial, Mr. Kahn could have
                 26 easily said so. Instead,   he “reserve[d] all rights and claims regarding damages.” Id.
                    (emphasis
                 27 46           added). This   by no means is a standard reservation of rights.
                       The statements in Settlegoode v. Portland Pub. Sch., 371 F.3d 503, 518 (9th Cir.
    Mitchell     28 2004) were not patently false like Mr. Kahn’s. As such, that case is inapplicable.
  Silberberg &
   Knupp LLP
                                                                44
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
                 Case 2:15-cv-05642-CAS-JC Document 508 Filed 12/27/19 Page 45 of 45 Page ID
                                                  #:10985


                  1 DATED: December 27, 2019                MITCHELL SILBERBERG & KNUPP LLP
                  2
                                                            By: /s/ Aaron M. Wais
                  3                                         Aaron M. Wais (SBN 250671)
                                                            Attorneys for Defendants Capitol Records,
                  4
                                                            LLC, Jordan Houston, Lukasz Gottwald,
                  5                                         Sarah Theresa Hudson, Karl Martin Sandberg,
                  6                                         Henry Russell Walter, WB Music Corp.,
                                                            Kobalt Music Publishing America, Inc., and
                  7                                         Kasz Money, Inc.
                  8
                  9 DATED: December 27, 2019                GREENBERG TRAURIG, LLP
                 10
                                                            By: /s/ Vincent H. Chieffo
                 11                                         Vincent H. Chieffo (SBN 49069)
                 12                                         Attorneys for Defendant Katheryn Elizabeth
                                                            Hudson p/k/a Katy Perry
                 13
                 14
                 15                   ATTESTATION REGARDING SIGNATURES

                 16         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,

                 17 on whose behalf this filing is jointly submitted, concur in this filing’s content and
                 18 have authorized its filing.
                 19 DATED: December 27, 2019                 /s/ Aaron M. Wais
                 20                                         Aaron M. Wais
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                45
11780345.1
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JMOL OR NEW TRIAL
